Exhibit 10.1

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission
Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Execution Draft

 

MASTER COLLABORATION AGREEMENT

 

This Master Collaboration Agreement (this “Agreement”) is effective March 1,
2016, (the “Effective Date”), by and between Ventana Medical Systems, Inc., a
Delaware corporation with offices located at 1910 E. Innovation Park Drive,
Tucson, AZ 85755 USA (“Ventana”), and Blueprint Medicines Corporation, a
Delaware corporation with offices located at 38 Sidney Street, Suite 200,
Cambridge, MA 02139 USA (“Blueprint”).

 

Whereas, Ventana is engaged in the business of research, development,
manufacture and Commercialization of in vitro, complementary and companion
diagnostics in relation to the pharmaceutical industry;

 

Whereas, Blueprint is engaged in the research, development, manufacture and
Commercialization of pharmaceutical and biological products and methods to treat
patients with pharmaceutical products;

 

Whereas, from time to time Blueprint wishes to engage Ventana on the following
terms and conditions in relation to one or more projects connected with the
creation of in vitro, complementary or companion diagnostics for one or more
Blueprint Products; and

 

Whereas, from time to time Ventana wishes to engage Blueprint on the following
terms and conditions in connection with such projects. 

 

Now, therefore, the Parties agree as follows:

 

1.          DEFINITIONS

In this Agreement the following terms, when capitalized, shall have the
following meanings:

 

1.1.       “AAA” has the meaning set forth in Section 15.2. 

 

1.2.       “Activities” means the activities to be performed by either Party
under a particular Project Schedule.

 

1.3.       “Affiliate” shall mean: (i) an organization, which directly or
indirectly controls a Party to this Agreement, (ii) an organization, which is
directly or indirectly controlled by a Party to this Agreement, and (iii) an
organization which is controlled directly or indirectly by the ultimate parent
company of a Party, where “control” as per (i) to (iii) is defined as owning
fifty percent or more of the voting stock of a company or by having otherwise
the power to govern the financial and the operating policies or to appoint the
management of an organization.  With respect to Ventana, the term “Affiliate”
shall include neither Chugai nor Foundation (nor their respective subsidiaries)
unless Ventana opts for such inclusion of Chugai or Foundation by giving written
notice to Blueprint.    

 

1.4.       “Agreement” has the meaning set forth in the first paragraph of this
Agreement. 

 

1.5.       “Annotated Data” means patient information associated with each
Sample provided by or on behalf of Blueprint to Ventana for use in a Project
under this Agreement; all such Annotated Data shall be Highly Sensitive Data of
Blueprint.

 

1.6.       “Applicable Laws” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county,

 

 

 



-  1  -

[Confidential and Proprietary Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

city or other political subdivision, agency or other body, domestic or foreign,
including any applicable rules, regulations, guidelines, or other requirements
of the regulatory authorities that may be in effect from time to time. 

 

1.7.       “Assay” means an assay, which may be “Research Use Only” assay in a
pre-clinical setting, or which may be an IVD, a complementary diagnostic, or a
companion diagnostic (or an investigational or prototype version of the
foregoing) that is directed to one or more Biomarkers, and shall include any
biological materials, associated reagents, procedures, instrumentation and/or
software necessary to perform the Assay, but shall exclude any Samples that the
Assay is intended to test. 

 

1.8.       “Background Intellectual Property” means Intellectual Property, which
is Controlled by a Party or its Subsidiaries, and (i) is in existence as of the
effective date of the respective Project Schedule, or (ii) is conceived,
discovered, reduced to practice or writing, generated or developed by such Party
or its Subsidiaries, or otherwise coming into the Control of a Party or its
Subsidiaries, during the Term independently of the respective Project, excluding
Inventions and Project Results.

 

1.9.       “Biomarker” means one or more specific genes, genetic sequences,
proteins or biomarkers. 

 

1.10.     “Biomarker Data” means data (or the results of analysis thereof)
consisting of determinations of genomic alterations or variations that is
derived from Samples or Clinical Trials using a Ventana Assay in the course of
Development Activities performed under any Project Schedule, including any such
data with respect to the relationship of a Biomarker to the presence, absence or
risk of a specific disease or condition.  Biomarker Data shall not include any
Clinical Outcomes Data or other data pertaining to the Blueprint Compound.

 

1.11.     “BLA” or “Biologics License Application” is a request for permission
to introduce, or deliver for introduction, a biologic product into interstate
commerce pursuant to the FD&C Act. 

 

1.12.     “Blueprint Background Intellectual Property” means Background
Intellectual Property in the Diagnostic Field which is Controlled by Blueprint
(or a Blueprint Subsidiary) consisting of Know-How about an Assay or Biomarker
that relates to the Blueprint Product that is necessary for the performance by
Ventana of Activities under a particular Project Schedule, excluding, for
clarity, any Inventions, Project Results and Specific Diagnostic Intellectual
Property. 

 

1.13.     “Blueprint Compound” means: (i) a biological or chemical substance
that is the active ingredient used or contained in a therapeutic product that is
identified as the subject of a Project Schedule, and (ii) backup compounds to
(i);  […***…]. 

 

1.14.     “Blueprint Indemnitee” has the meaning set forth in Section 14.1.

 

1.15.     “Blueprint Inventions” has the meaning set forth in Section 8.4. 

 

1.16.     “Blueprint Product” means any pharmaceutical product containing a
Blueprint Compound. 

 

1.17.     “Blueprint Project Results” has the meaning set forth in Section 8.2. 

 

1.18.     “Blueprint Trademark Rights” means any Trademark Rights used by
Blueprint or its Affiliates in connection with the commercialization of the
Blueprint Product (other than the Trademark Rights or corporate names Controlled
by Ventana and its Affiliates) that are Controlled by Blueprint or its
Affiliates as of the Effective Date or at any time during the Term.

 

1.19.     “Business Day” means a day other than a Saturday or Sunday or a day on
which banking institutions in New York, New York are permitted or required to be
closed.

 

1.20.     “cGCP” means the current good clinical practice applicable to the
clinical development of any Blueprint Product or Ventana IVD used in a Project
under Applicable Laws, including 21 CFR Parts 50, 54, 56, 312, and 812, as may
be applicable, and applicable guidance documents published by the FDA and
international standards. 





-  2  -

--------------------------------------------------------------------------------

 

 

1.21.     “cGMP” or “Good Manufacturing Practices” means the standards that
apply to the design and manufacture of any Blueprint Product or Ventana IVD used
in a Project, including 21 CFR Parts 210, 211 and 820, as may be applicable, as
well as all applicable guidance published from time-to-time by the FDA and the
International Conference on Harmonisation (“ICH”) Guidelines ICHQ7A Good
Manufacturing Practice Guidance for API or the principles and guidelines of Good
Manufacturing Practices for Medicinal Products as defined with EC Directive
2003/94/EC and associated EC Guide to Good Manufacturing Practice. 

 

1.22.     “Chugai” means Chugai Pharmaceutical Co., Ltd, with offices located at
1-1 Nihonbashi-Muromachi 2-Chome, Chuo-ku, Tokyo 103-8324, Japan, and its
Subsidiaries, but excluding in any event Spring or any of its Subsidiaries.

 

1.23.     “Clinical Outcomes Data” means data (or the results of analysis
thereof) from Clinical Trials conducted by or on behalf of Blueprint or any of
its Affiliates that is useful to select patients that will benefit from the use
of, to de-select patients that will not benefit from the use of, or for whom the
risks of use of the Blueprint Product would outweigh the benefits from, to
determine or predict disease prognosis from the use of, or to otherwise affect
health outcomes associated with, in each case, the Blueprint Product or with
respect to any other therapeutic product used in combination with the Blueprint
Product.  For clarity, all such Clinical Outcomes Data shall be Highly Sensitive
Data of Blueprint. 

 

1.24.     “Clinical Trial” means a clinical trial involving the Ventana IVD or
the Blueprint Product that is referenced in a Project Schedule, including an
investigation involving human subjects of a Blueprint Product undertaken or
sponsored by Blueprint as part of the development of such pharmaceutical product
to obtain information relating to patient outcome or selection for therapy with
such pharmaceutical product, which includes the use of the Ventana IVD or any
prototype of it developed in the respective Project. 

 

1.25.     “Commercialization” and “Commercialize” shall refer to all activities
(including Activities) undertaken relating to the pre-marketing, marketing,
distribution, importing/exporting, offering for sale, sale and support of a
Blueprint Product or Ventana IVD, and manufacturing or having manufactured) a
Blueprint Product or Ventana IVD for such purposes. 

 

1.26.     “Commercialization Plan” has the meaning set forth in Section 5.6. 

 

1.27.     “Commercially Reasonable Efforts” means, with respect to a Party’s
Activities, good faith use of the efforts and resources which would customarily
be used by that Party in performing those same Activities at an arms-length
basis for Third Parties and its Affiliates;  […***…].    

 

1.28.     “Committee” means the JSC, JDC, JCC, JPC or any other committee
established by the JSC; “Committees” means two or more of the foregoing.

 

1.29.     “Confidential Information” means: (i) confidential and proprietary
data and information of a Party, which is provided by or on behalf of such Party
to the other Party in connection with this Agreement, whether prior to, on or
after the Effective Date, including data and information relating to any Assay,
diagnostic, Biomarker, compound (including the Highly Sensitive Data),
Materials, research project, work in process, future development, scientific,
engineering, launch, manufacturing, marketing, business plan, financial or
personnel matter relating to such Party, its present or future products, sales,
suppliers, customers, employees, investors and business, and (ii) the terms and
conditions of this Agreement and any Project Schedule; provided,  however, that,
except in the case of Highly Sensitive Data, all such information is marked or
described in writing as “confidential”, “proprietary” or the
like.  Notwithstanding the foregoing, Confidential Information shall not include
Joint Project Results or Joint Inventions, which shall be subject to Section
7.7. 

 

1.30.     “Contract Laboratories” has the meaning set forth in Section 4.6. 

 

1.31.     “Control” or “Controlled” means, with respect to any Intellectual
Property, item of information or other intangible right, possession of the
right, whether directly or indirectly, and whether by





-  3  -

--------------------------------------------------------------------------------

 

 

ownership, license or otherwise, to grant the other Party access, a license or
sublicense, as provided for herein, without violating the terms of any written
agreement with any Third Party,  […***…]. 

 

1.32.     “Cutoff Value” means, with respect to the Blueprint Product and any
Ventana Assay, any proposed or established cutoff value(s) for use in scoring
results including that serves as thresholds for determining positive and
negative results.

 

1.33.     “Deliverables” means the data or Materials to be provided by either
Party in connection with a particular Project.

 

1.34.     “Development Activities” means the Activities consisting of or
directed to development, optimization, validation or clinical testing of, or
obtaining Regulatory Approval for, the Blueprint Product or the Ventana Assay,
to be performed by either Party under a particular Project Schedule; provided,
 however, that in the case of Blueprint with regard to any Clinical Trial it
carries out under a Project Schedule, Development Activities shall be deemed to
include only those aspects of such Clinical Trial relating to the use of any
Ventana Assay or the validation of any Ventana Assay for use with the Blueprint
Product. 

 

1.35.     “Diagnostics Field” means in vitro testing for research use, or
exploratory use, or as a clinical diagnostic for use in the diagnosis or
on-going evaluation of a disease or medical condition, including the prediction
or monitoring of a response to a therapeutic agent, selection for therapy and
also use as an in vitro diagnostic. 

 

1.36.     “Disclosing Party” means, with respect to Confidential Information and
Materials, the Party providing such Confidential Information or Materials to the
other Party. 

 

1.37.     “Dispute” has the meaning set forth in Section 15.1. 

 

1.38.     “Divisional Affiliate” means, with respect to:

 

1.38.1.     Ventana, (i) those Affiliates that are not engaged in the
Pharmaceutical Field, or (ii) other Affiliates whose services Ventana requires
to perform its obligations hereunder, provided that in the case of any Affiliate
covered by clause (ii), Ventana shall be subject to the covenant set forth in
Section 16.3.1.  Notwithstanding part (ii) of this Section 1.38.1, neither
Genentech, Roche’s pharmaceutical group nor Chugai shall be considered Ventana’s
Divisional Affiliates under this Agreement.

 

1.38.2.     Blueprint, (i) those Affiliates that are not engaged in the
provision of services in the Diagnostic Field, or (ii) other Affiliates whose
services Blueprint requires to perform its obligations hereunder, provided that
in the case of any Affiliate covered by clause (ii), Blueprint shall be subject
to the covenant set forth in Section 16.3.2. 

 

1.38.3.     For purposes of this Section 1.38 and also Section 16.3: (i) the
provision of diagnostic products or services by Ventana (or its Affiliates) to a
Person in the Pharmaceutical Field shall not be construed as being engaged in
the Pharmaceutical Field, and (ii) Blueprint’s (or its Affiliates’) research and
development activities in the Diagnostic Field, obtaining of products and
services from a Person in the Diagnostic Field, or promoting an Assay for use
with its therapeutic products, shall not be construed as being engaged in the
Diagnostic Field. 

 

1.39.     “Drug Development Failure” means that Blueprint has: (i) discontinued
development of the Blueprint Compound in the applicable Indication for any
reason (e.g., as a result of safety, efficacy or other technical issues, as a
result of intellectual property issues or in the event that Blueprint reasonably
determines that further development or commercialization of the Blueprint
Product is not commercially reasonable), and (ii) if applicable, withdrawn or
will withdraw at an appropriate time relative to the ongoing clinical trials any
applicable INDs and/or clinical trial applications for the applicable Indication
with respect to the Blueprint Product. 

 

1.40.     “Drug Specific Assay Matters” means the following matters: (i) the
Cutoff Value(s); and





-  4  -

--------------------------------------------------------------------------------

 

 

(ii) those aspects of the fourth module of the PMA to the extent related to the
safety or efficacy of the Blueprint Product.    

 

1.41.     “EEA” means the European Economic Area as its membership may be
constituted from time to time, and any successor thereto, and which, as of the
Effective Date, is comprised of the members of the European Union together with
Iceland, Liechtenstein and Norway.

 

1.42.     “Effective Date” has the meaning set forth in the first paragraph of
this Agreement. 

 

1.43.     “European Union” means the European Union as its membership may be
constituted from time to time, and any successor thereto, and which, as of the
Effective Date, consists of Austria, Belgium, Bulgaria, Croatia, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom, and that
certain portion of Cyprus included in such organization.

 

1.44.     “FDA” means the United States Food and Drug Administration and any
successor agency. 

 

1.45.     “FD&C Act” means the United States Federal Food, Drug and Cosmetic
Act, as amended. 

 

1.46.     “Force Majeure Event” has the meaning set forth in Section 16.5. 

 

1.47.     “Foundation” means Foundation Medicine, Inc., with offices located at
150 Second Street, Cambridge, MA 02141, USA, and its Subsidiaries, but excluding
in any event Spring or any of its Subsidiaries.

 

1.48.     “Genentech” means Genentech, Inc., with offices located at 1 DNA Way,
South San Francisco, CA 94080, USA, and its Subsidiaries, but excluding in any
event Spring or any of its Subsidiaries. 

 

1.49.     “Generic Leftover Materials” are Materials that: (i) are not
attributable to, or associated with, the Disclosing Party, and (ii) need not be
used by the Receiving Party to satisfy the purpose for which the Disclosing
Party disclosed the Materials.

 

1.50.     “Highly Sensitive Data” has the meaning set forth in Section 7.2. 

 

1.51.     “Hybridoma” means a hybridoma or cell line that expresses an antibody
necessary for production or use of an Assay, and all Know-How therewith,
relating to the use of such hybridoma.

 

1.52.     “Indemnitee” has the meaning set forth in Section 14.3. 

 

1.53.     “Indemnitor” has the meaning set forth in Section 14.3. 

 

1.54.     “Independent Development” has the meaning set forth in Section 11.2.

 

1.55.     “Indication” means any disease or condition that a product can be used
to treat or prevent, which use is the subject of a Regulatory Approval. 

 

1.56.     “Intellectual Property” means all intellectual property rights,
including rights to Patents, Know-How, utility models, registered designs,
design rights, copyrights, copyright registrations and trade secrets, and
similar intellectual property rights; provided,  however, that “Intellectual
Property” shall not, unless clearly indicated to the contrary, include names,
logos, trademarks, trade dress and service marks. 

 

1.57.     “Invention” shall mean any inventions or discoveries, whether or not
patentable, first conceived or reduced to practice by employees or agents of
either Party or its Divisional Affiliates or jointly by employees or agents of
both Parties or their Divisional Affiliates in the course of Development
Activities performed under any Project Schedule, together with all Patents
(including applications) claiming or covering such inventions or discoveries and
all other intellectual property rights with respect thereto. 

 

1.58.     “IRB” means an Institutional Review Board, independent ethics
committee, or any equivalent authority.





-  5  -

--------------------------------------------------------------------------------

 

 

1.59.     “IVD” or “in vitro diagnostic” means: (i) in the United States, an
Assay intended for use in the disease prognosis or treatment selection /
prediction, including a determination of the state of health, in order to cure,
mitigate, treat, or prevent disease or its sequelae, as more fully defined in 21
C.F.R. § 800 et seq., including so-called complementary diagnostics (e.g., those
used to identify patients whose Biomarker status is associated with a changed
therapeutic response), companion diagnostics for a pharmaceutical product as
defined in FDA’s “Draft Guidance for Industry and Food and Drug Administration
Staff - In Vitro Companion Diagnostic Devices”, (ii) in the European Union, an
in vitro diagnostic medical device as defined in the European directive
98/79/EC, and (iii) any similar definitions set by Regulatory Authorities in
Markets outside of the United States and the European Union.

 

1.60.     “Joint Invention” has the meaning set forth in Section 8.4. 

 

1.61.     “Joint Project Patents” has the meaning set forth in Section 8.7.2. 

 

1.62.     “Joint Project Results” has the meaning set forth in Section 8.2. 

 

1.63.     “JSC”, “JDC”, “JCC”, and “JPC” or “Joint Steering Committee”, “Joint
Development Committee”, “Joint Commercialization Committee” and “Joint Patent
Committee” have their respective meanings set forth in Sections 10.2.1, 10.3.1,
10.4.1 and 10.5.1.  

 

1.64.     “Know-How” means any information, improvements, practices, formulae,
trade secrets, techniques, procedures, information regarding marketing, pricing,
distribution, cost, sales or methods, manufacturing procedures and
specifications, and test data (including biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and information); provided,
 however, that Know-How does not include Patents or Highly Sensitive Data. 

 

1.65.     “Labeling” (i) in the United States, the Product Insert that conforms
to 21 CFR Part 201.57 for the Blueprint Product and proposed or approved
Instructions For Use for the Ventana IVD that conforms to 21 CFR 801 that is
approved by FDA or included in any Regulatory Documentation; (ii) outside the
United States, Product inserts that conform to similar analogous standards of
Regulatory Authorities.

 

1.66.     “Laboratory Developed Test” means an in vitro diagnostic test that is
designed, validated, and performed within a single laboratory and otherwise
complies with FDA’s guidance with respect to LDTs.

 

1.67.     “Liabilities” has the meaning set forth in Section 14.1. 

 

1.68.     “Markets” means the countries set forth and designated as such in a
Project Schedule.

 

1.69.     “Materials” means Samples, biological materials, compounds, reagents,
and supplies that one Party delivers or causes to be delivered to the other
Party in connection with a Project.

 

1.70.     “Milestone” means a milestone event specified in a Project Schedule
that triggers a payment obligation on the part of Blueprint. 

 

1.71.     “Package Instructions” means instructions and/or restrictions placed
on Materials, including, as applicable, Labeling on Materials that have received
Regulatory Approval. 

 

1.72.     “Party” means Blueprint or Ventana as the context requires and
“Parties” means both Blueprint and Ventana; provided,  however, if consented to
by both Parties in writing, a Party’s Divisional Affiliate may execute a Project
Schedule that is subject to the terms and conditions of this Agreement; and
provided,  further, that the rights and obligations of a Party (or, if
applicable, such Party’s Divisional Affiliate) shall apply only with respect to
those Project Schedules that have been executed by such Party or Divisional
Affiliate.

 

1.73.     “Patent” means any existing or future: (i) national, regional or
international patent or patent application in any jurisdiction (including any
provisional, divisional, continuation, continuation-in-part,





-  6  -

--------------------------------------------------------------------------------

 

 

non-provisional, converted provisional, or continued prosecution application,
any utility model, petty patent, design patent or certificate of invention),
(ii) any extension, restoration, revalidation, reissue, re-examination and
extension (including any supplementary protection certificate and the like) of
any of the foregoing patents or patent applications, and (iii) any ex-U.S.
equivalents corresponding to any of the foregoing.

 

1.74.     “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.75.     “Pharmaceutical Field” means the discovery, development, manufacture,
use, or sale of biological or chemical substances for the medical cure,
treatment, or prevention of diseases or conditions in human beings. 

 

1.76.     “PMA” means: (i) a U.S. pre-market approval application for a Class
III medical device, including all information submitted with or incorporated by
reference, or (ii) any analogous application to those set forth in (i) that is
filed with the relevant Regulatory Authority in a country or region in the
Markets, including any supplemental applications.

 

1.77.     “PMA Laboratory Developed Test” means a Laboratory Developed Test for
which a PMA is submitted and approved by the relevant Regulatory Authority. 

 

1.78.     “Project” means a project in one or more of the following areas:
(i) Biomarker identification and validation, (ii) prototype development of a
Ventana Assay, (iii) companion diagnostic proof of concept, (iv) in vitro
diagnostic development, (v) development of the Ventana Assay for use in Clinical
Trials, (vi) pivotal trial support, or (vii) PMA submission; which project
ultimately may result in the creation or Regulatory Approval of a Ventana IVD
under this Agreement.

 

1.79.     “Project Results” means data, reports, Deliverables, and any other
Know-How developed or produced in the course of Development Activities performed
under any Project Schedule; excluding Inventions. 

 

1.80.     “Project Schedule” means an attachment to this Agreement, as described
in Section 2.2 below, containing a list of Activities, Deliverables and other
terms applicable to a Project. 

 

1.81.     “Publication” has the meaning set forth in Section 7.6. 

 

1.82.     “Qualified Assignee” means, at the time of Blueprint’s notice under
Section 16.1.2 or 16.1.3, either: (i) an Affiliate of Ventana, or (ii) a Third
Party that meets each of the following qualifications: (a) it has either assets
or a market capitalization equal to or greater than  […***…], (b) it is not in
the business of manufacturing or selling instruments or reagents to Third
Parties for use in in vitro diagnostic immunohistochemistry assays, and (c) it
is not threatening to engage in litigation with Ventana, it is not then engaged
in litigation with Ventana, and it has not engaged in litigation with Ventana
during the prior five (5) years. 

 

1.83.     “Reach-Through Licenses” has the meaning set forth in Section 4.4.1. 

 

1.84.     “Receiving Party” means, with respect to Confidential Information and
Materials, the Party receiving such Confidential Information or Materials from
the other Party or its agents. 

 

1.85.     “Regulatory Approval” means with respect to a regulatory jurisdiction,
any and all approvals, clearances, product or establishment licenses,
registrations or authorizations of any Regulatory Authority, necessary for the
manufacture, use, storage, import, export, transport, or Commercialization of a
product in such jurisdiction, including, where applicable, (i) pricing and
reimbursement approval in such regulatory jurisdiction, (ii) pre- and
post-approval marketing authorizations (including any prerequisite manufacturing
approval or authorization related thereto), and (iii) Labeling approval.  With
regard to an





-  7  -

--------------------------------------------------------------------------------

 

 

IVD, Regulatory Approval includes FDA approval of a PMA (or PMA supplement, as
applicable), or as applicable FDA clearance of a 510(k) notification or FDA
grant of a de novo petition for reclassification, for the IVD, the issue of a CE
marking declaration of conformity by or on behalf of the manufacturer of the
device in the EEA and similar approvals of Regulatory Authorities in other
jurisdictions in the Markets; with regard to the Blueprint Product, NDA or BLA
approval granted by the FDA, and similar approvals of Regulatory Authorities in
other jurisdictions in the Markets or supplementary approvals by Regulatory
Authorities.

 

1.86.     “Regulatory Authority” means, as applicable, the FDA, the European
Medicines Agency, or any other analogous regulatory authority or agency in a
country or region in the Markets.

 

1.87.     “Regulatory Documentation” means all: (i) submissions (including all
INDs, Drug Approval Applications, IDEs, 510(k)s, de novo determinations, HDEs
and PMAs), registrations, licenses, authorizations and approvals (including
Regulatory Approvals); and (ii) correspondence and reports submitted to or
received from Regulatory Authorities (including minutes and official contact
reports relating to any communications with any Regulatory Authority), including
all adverse event files and complaint files, in each case ((i) and (ii))
relating to a Blueprint Product or Ventana IVD. 

 

1.88.     “Replacement Diagnostic Solution” has the meaning set forth in Section
5.9.3. 

 

1.89.     “Roche” means F. Hoffman-La Roche Ltd.

 

1.90.     “RUO Product” means a product developed under a Ventana/Blueprint
Project Schedule to be offered for sale on a “research use only” basis,
including an antibody or a product comprising an antibody. 

 

1.91.     “Samples” means, to the extent that a Party delivers or causes to be
delivered to the other Party hereunder: (i) human tissue samples, whether in
blocks, slides, fresh or otherwise, (ii) human patient blood samples, clinical
isolate, bodily fluids, cells, organs, and human-derived waste or other similar
specimen samples, and (iii) any data or information associated with such
Samples; provided,  however, that xenografts not identifiable as coming from a
particular natural person (e.g., xenografts used as controls) shall not be
included in this definition of Samples. 

 

1.92.     “Sample Requirements” has the meaning set forth in Section 3.2.1. 

 

1.93.     “Scoring Algorithm” means any algorithm developed by or on behalf of
employees or agents of either Party or its Divisional Affiliates or jointly by
or on behalf of employees or agents of both Parties or their Divisional
Affiliates in the course of Development Activities performed under any Project
Schedule that is used to determine the expression level of one or more
Biomarkers in patients or subjects.  As used herein, “Scoring Algorithm” shall
include any improvement or modification to an existing algorithm.

 

1.94.     “Senior Officers” has the meaning set forth in Section 15.1. 

 

1.95.     “Specific Diagnostic Intellectual Property” means, on a Biomarker-by
Biomarker-basis: (i) a Hybridoma Controlled by Blueprint which produces a
Biomarker-specific antibody or a probe (or other molecule useful for imaging
and/or quantifying a Biomarker) needed by Ventana to produce a Ventana Assay
under a Project, (ii) Patents Controlled by Blueprint that could be asserted to
prevent making, using or selling a Ventana Assay under a Project, or (iii) both
(i) and (ii). 

 

1.96.     “Spring” means Spring Bioscience Corporation with offices at 4300
Hacienda Drive, Pleasanton, CA 94588 USA, a Subsidiary of Ventana. 

 

1.97.     “Subsidiary” means any Affiliate of a Party that is directly or
indirectly controlled by such Party.

 

1.98.     “Term” has the meaning set forth in Section 12.1. 





-  8  -

--------------------------------------------------------------------------------

 

 

1.99.     “Territory” means worldwide. 

 

1.100.     “Third Party” means any individual or entity other than Ventana, its
Divisional Affiliates, Blueprint, or Blueprint’s Divisional Affiliates; for the
avoidance of doubt, Genentech, Roche’s pharmaceutical group and Chugai each are
deemed to be Third Parties to this Agreement. 

 

1.101.     “Third Party Claims” has the meaning set forth in Section 14.1. 

 

1.102.     “Third Party Intellectual Property” has the meaning set forth in
Section 4.2. 

 

1.103.     “Trademark Rights” means any word, name, symbol, color, shape,
designation or any combination thereof, including any trademark, service mark,
trade name, brand name, sub-brand name, trade dress, product configuration,
program name, delivery form name, certification mark, collective mark, logo,
tagline, slogan, design or business symbol, that functions as an identifier of
source or origin, whether or not registered and all statutory and common law
rights therein and all registrations and applications therefor, together with
all goodwill associated with, or symbolized by, any of the foregoing. 

 

1.104.     “Undisclosed Specific Diagnostic Intellectual Property” has the
meaning set forth in Section 4.3. 

 

1.105.     “Ventana Assay” means an Assay developed by Ventana under a Project. 

 

1.106.     “Ventana Assay Performance Data” means all data, information, results
and reports pertaining specifically to the technical performance and analytical
validity of the Ventana Assay, including any such data generated during
technical performance verification studies, method comparison for clinical
utility demonstration, and clinical reproducibility studies.  Ventana Assay
Performance Data does not include Biomarker Data.

 

1.107.     “Ventana Indemnitee” has the meaning set forth in Section 14.2. 

 

1.108.     “Ventana Inventions” has the meaning set forth in Section 8.4. 

 

1.109.     “Ventana IVD” means a Ventana Assay (including any investigational or
prototype versions thereof) that is developed or Commercialized by Ventana into
an IVD for use with the Blueprint Product under a Project. 

 

1.110.     “Ventana Platform Technology” means those technologies Controlled by
Ventana in the Diagnostic Field that do not necessarily relate to the individual
Assay, antibodies or Biomarkers described in a Project Schedule, (e.g.,
hardware, detection chemistry, computer software programs for image analysis of
biological systems, immunohistochemistry, in situ hybridization, automated
anatomic pathology systems, Assays, diagnostic Assay development expertise,
diagnostic test kits including secondary antibodies (but excluding
Biomarker-specific antibodies), statistical methodologies and other formulae and
analytical techniques), excluding any Biomarker Data. 

 

1.111.     “Ventana Platform Technology Improvements” means any improvement to
the Ventana Platform Technology utilized under any Project Schedule, which
improvement was first conceived or reduced to practice or made by or on behalf
of employees or agents of either Party or its Divisional Affiliates or jointly
by or on behalf of employees or agents of both Parties or their Divisional
Affiliates in the course of Development Activities performed under any Project
Schedule.

 

1.112.     “Ventana Project Results” has the meaning set forth in Section 8.2. 

 

1.113.     “Ventana Trademark Rights” means any Trademark Rights used by Ventana
or its Affiliates in connection with the commercialization of a Ventana Assay
(other than the Trademark Rights or corporate names Controlled by Blueprint and
its Affiliates) that are Controlled by Ventana or its Affiliates as of the
Effective Date or at any time during the Term.

 

1.114.     Other Definitional And Interpretative Provisions.  References herein
to days means calendar days.  The words “hereof”, “herein” and “hereunder” and
words of like import used in this





-  9  -

--------------------------------------------------------------------------------

 

 

Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  Any capitalized term used in any Project Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, any
plural term the singular and the word “or” is used in the inclusive sense
(and/or), whether or not the convention “and/or” is used in some places but not
others.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  Ambiguities, if any, in this Agreement will not be construed
against either Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.  This Agreement will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either Party.  In this Agreement, unless otherwise specified, the
Project Schedules and other attachments hereto form part of the operative
provision of this Agreement and references to “this Agreement” shall include
references to the Project Schedules and such attachments, whether or not Project
Schedules are expressly referenced.

 

2.          PROJECTS

 

2.1.     Responsibility.  As further specified in this Agreement and each
Project Schedule, Blueprint shall be responsible for development and
Commercialization of the Blueprint Compound and Ventana shall be responsible for
development and Commercialization of the Ventana Assay.  Except to the extent
that such an action would violate its obligations under this Agreement or a
Project Schedule, Blueprint shall have final discretion with respect to all
matters regarding the Blueprint Compound and Ventana shall have final discretion
with respect to all matters regarding the Ventana Assay.  The Parties shall
coordinate their respective Development Activities through the Joint Steering
Committee, or the Joint Development Committee, as applicable. 

 

2.2.     Project Schedules, Generally.  This Agreement governs all Projects
undertaken at the times and locations specified in the Project Schedule in
relation to each Project.  Ventana shall undertake the Activities and provide
the Deliverables set forth in, and for which Ventana has been allocated
responsibility under, the relevant Project Schedule with the standards of care
and skill to be reasonably expected in the Diagnostics Field, including
adherence to applicable cGCP and cGMP practices.  Blueprint shall undertake the
Activities and provide the Deliverables set forth in, and for which Blueprint
has been allocated responsibility under, the relevant Project Schedule with the
standards of care and skill to be reasonably expected in the Pharmaceutical
Field, including adherence to applicable cGCP and cGMP practices.  Blueprint
shall, at its own expense, ensure that any Clinical Trial involving the use of
the Ventana IVD hereunder includes all necessary IRB approvals for the Blueprint
Product and reimburse Ventana for the costs of all necessary IRB approvals for
the Ventana IVD. 

 

2.3.     Negotiation of Project Schedules.  During the period commencing on the
Effective Date and continuing until the fifth (5th) anniversary thereafter, the
Parties may negotiate in good faith to adopt one or more Project Schedules under
this Agreement.  The specific details of each Project conducted by the Parties
under this Agreement shall be negotiated separately and specified in a written
Project Schedule to be agreed upon and executed by both Parties.  Each Project
Schedule will describe the scope of Activities, Deliverables, Project time lines
and compensation terms.  Once executed by both Parties, each Project Schedule
shall be incorporated in its entirety into this Agreement.  Each time that the
Parties agree that a new Project should be added to and come within the scope of
this Agreement, the Parties shall prepare a new Project Schedule for such
Project.  Subject to the covenants of good faith and reasonableness (including
those in Section 2.4), nothing herein shall create an express or implied
obligation on the part of either Party to execute any particular Project
Schedule. 

 

2.4.     Scope Changes.  Each time that the Parties agree that the Activities or
Deliverables should be amended or additional Activities or Deliverables should
be added to and come within the scope of a





-  10  -

--------------------------------------------------------------------------------

 

 

Project under this Agreement, the Parties shall prepare and execute a revised
version of the Project Schedule for such Project.  Upon a request to extend the
scope of any Project to further Indications (i.e., detection of the antigen in
different tissues) or to include additional Markets, Ventana shall: (i) not
unreasonably withhold its consent to such extension, and (ii) reasonably discuss
with Blueprint in good faith the necessary amendments to the respective Project
Schedule.  The revised Project Schedule shall have added to it a description of
such new or amended Activities, provisions regarding the financial consideration
(if any), and other details regarding the new or amended Activities.  Ventana
shall not vary from the Activities and Deliverables set out in the original
Project Schedule until the Parties have agreed to do so in writing.    

 

2.5.     Agreement Precedence.  Terms or conditions on a Project Schedule that
differ from those in this Agreement take precedence over the terms and
conditions in the Agreement only with respect to that particular Project
Schedule, and only where the Project Schedule sets forth those terms and
conditions in the Agreement that are intended to be superseded or modified for
purposes of such Project Schedule. 

 

3.          MATERIALS AND RECORDS

 

3.1.     Materials Delivery.  As more specifically provided in each Project
Schedule, Blueprint shall provide to Ventana the Materials specified in such
Project Schedule as a responsibility of Blueprint, free of charge.  If after
Blueprint provides such Materials, it is determined that they do not conform to
their descriptions or are not suitable for the Activities under the Project
Schedule, then Blueprint shall: (i) provide new or replacement Materials or, if
that is not possible, propose and discuss with Ventana in good faith an
alternative, and (ii) subject to written agreement between the Parties, adjust
the Project Schedule, fees and/or costs as necessary to account for any delay
caused by non-conforming Materials.

 

3.2.       Samples.

 

3.2.1.     Sample Requirements.  Each Party acknowledges that certain of the
Materials transferred hereunder may consist of Samples that are derived or
collected from human subjects.  Each Party further acknowledges that the
transfer of Samples is a highly sensitive matter, and therefore, each Party
shall ensure that all Samples transferred by or on behalf of such Party to the
other Party under this Agreement shall have been collected, processed,
de-identified, tracked, stored, transported, manipulated and destroyed in a
manner appropriate to ensure compliance with: (i) the terms and conditions of
this Agreement, (ii) any applicable requirements of an IRB, and (iii) all
Applicable Laws and ethical standards, including privacy and patient
confidentiality laws (collectively, (i), (ii) and (iii) are referred to as
“Sample Requirements”) in connection with the collection of the Samples.

 

3.2.2.     Treatment of Samples.  With respect to any Samples provided by or on
behalf of a Party to the other Party hereunder, the providing Party shall have
developed and followed such Party’s documented policies and procedures with
respect to the protection of the autonomy and confidentiality of the human
subjects from whom the Samples were collected in compliance with the Sample
Requirements.  If collection of the Samples was subject to informed consent or
required authorization, the Disclosing Party shall ensure that the scope of such
informed consent or authorization is consistent with the transfer of (and the
other Party’s permitted use of) the Samples (and any accompanying data) is
permitted by this Agreement and is not prohibited by Applicable Law.  All
Samples delivered under this Agreement shall be labelled clearly as required by
any Sample Requirements.    

 

3.2.3.     Special Case for Certain Countries.  In the event that (i) Applicable
Law prohibits the export of Samples from a particular country or jurisdiction
and (ii) Ventana cannot with Commercially Reasonable Efforts provide (or, with
the prior written consent of Blueprint, contract with) a laboratory to test such
Samples within such country or jurisdiction, the Parties shall work in good
faith to discuss and implement an alternative for testing such Samples pursuant
to the goals of the applicable Project Schedule.



-  11  -

--------------------------------------------------------------------------------

 

 

3.2.4.     Identifiable Healthcare Information.  The providing Party shall not,
without first obtaining the other Party’s prior written consent, deliver to the
other Party personally identifiable healthcare information or data relating to
patients or subjects, in connection with the Samples or otherwise.

 

3.3.       Use Restrictions.

 

3.3.1.     Permissible Uses.  Each Receiving Party shall handle, store and use
the Materials provided to it by or on behalf of the other Party in accordance
with Applicable Laws, the relevant informed consent (to the extent the terms of
such consent have been disclosed in writing to the Receiving Party), any
applicable documentation, reasonable handling procedures, applicable common
scientific standards of care, and the Disclosing Party’s written
instructions.  Each Receiving Party may use the Materials (other than the
Generic Leftover Materials) of the Disclosing Party only in connection with the
Activities described in the applicable Project Schedule and for no other
purpose. 

 

3.3.2.     Restrictions; Respect For Package Instructions.  Materials whose
Package Instructions prohibit transfer to Third Parties shall not be transferred
by the Receiving Party to Third Parties without the other Party’s written
consent.  Subject to the foregoing, none of the Materials provided by or on
behalf of one Party to the other Party hereunder or pursuant to any Project
Schedule shall be transferred by a Receiving Party to any Third Parties except
as: (i) otherwise agreed by the Parties in writing, and (ii) to Contract
Laboratories or (sub)contractors who are legally bound to treat the Materials in
a manner consistent Receiving Party’s obligations hereunder.  The Receiving
Party shall not use the Materials of the Disclosing Party for testing in or
treatment of human subjects except to the extent described in the applicable
Project Schedule.  The Receiving Party understands and agrees that the Materials
may be experimental in nature the Receiving Party shall be solely responsible
for any property damage, personal injury or death attributable to the use,
storage or handling of the Materials of the Disclosing Party in a manner
proscribed by either the Package Instructions or generally recognized scientific
standards; provided that nothing in this Section 3.3.2 is intended or shall be
construed to limit a Party’s indemnification obligations under Article 14 in the
case of personal injury or death caused by the use or administration of the
Ventana IVD or the Blueprint Product.  To the extent that the Disclosing Party
includes with any Materials (including, for example, the Blueprint Product, the
Blueprint Compound, Ventana Assay or Ventana IVD) specific Package Instructions
(including, for example, package inserts or legends reading “For Research Use
Only” or “For Investigational Use Only”), the Receiving Party shall only use
such Materials in accordance with its accompanying Package Instructions.    

 

3.4.     Documents Required for Activities.  Each Party will, upon request,
timely provide the other Party with reasonable access to documents and records
in its possession (or that it controls) related to the Ventana IVD or Blueprint
Product that are reasonably necessary or useful for the performance by the
requesting Party of each Project under this Agreement.  This shall include:
(i) Blueprint providing Ventana with reasonable access to its protocols
(including forms of patient consents) for any Clinical Trial involving the use
of the Ventana IVD and Blueprint Confidential Information and documentation
relating to the Blueprint Product if and to the extent reasonably necessary to
enable Ventana to perform the Activities included in the Project Schedule, and
(ii) Ventana providing Blueprint with reasonable access to Ventana Confidential
Information and documentation relating to the Ventana IVD if and to the extent
reasonably necessary to enable Blueprint to perform the Activities included in
the Project Schedule. 

 

4.          THIRD PARTY INTERACTIONS 

 

4.1.     Subcontractors.    

 

4.1.1.     Generally.  Any involvement of Third Party contractors by either
Party for a





-  12  -

--------------------------------------------------------------------------------

 

 

material portion of the Activities for which it is responsible requires the
prior written consent of the other Party, such consent not to be unreasonably
withheld.  The foregoing shall not be construed as: (i) preventing either Party
from (a) using individual consultants, (b) subcontracting those minor portions
of the Activities that it would customarily subcontract in the ordinary course
of business, (c) subcontracting to Divisional Affiliates, or (ii) preventing
Blueprint from subcontracting drug development activities that are either
substantially unrelated to Ventana (e.g., API manufacture, supply chain
contracts), otherwise addressed hereunder (e.g., Contract Laboratories in
accordance with Section 4.6) or that are customarily subcontracted by companies
in the Pharmaceutical Field (e.g., contracting with generally reputable contract
research organizations and clinical sites and investigators).  Prior written
consent shall not be required in the cases (i) through (ii), above. 

 

4.1.2.     Confidentiality and Assignment of IP.  To the extent that a Party
utilizes Third Party contractors or Divisional Affiliates to perform tasks
within the scope of a Project, such Party shall ensure all such Third Party
contractors and Divisional Affiliates: (i) are obligated to treat the other
Party’s Confidential Information in accordance with the provisions of Article 7,
and (ii) are subject to obligations to assign or license Inventions and other
work product resulting from such contracted services in accordance with the
provisions of Article 8.  Each Party shall be solely responsible for the acts,
performance and compensation of its respective Third Party contractors.    

 

4.2.     Third Party Intellectual Property.  Subject to Section 4.4, with
respect to any Ventana IVD, Ventana shall be responsible, at its own cost and
expense, for obtaining and maintaining any licenses or other rights to access or
use any Intellectual Property Controlled by a Third Party that, in the absence
of a license, would be infringed by Ventana’s development, manufacture, use or
Commercialization of such Ventana IVD pursuant to this Agreement (“Third Party
Intellectual Property”).  Such license obtained by Ventana shall cover Ventana’s
development, manufacture, use and Commercialization of the Ventana IVD in
connection with the stratification or selection of patients for treatment with
the Blueprint Product and development of the Ventana IVD (as an in vitro,
complementary or companion diagnostic) with the Blueprint Product.    

 

4.3.     Specific Diagnostic Intellectual Property.  Prior to executing any
Project Schedule hereunder, Blueprint shall make good faith efforts to disclose
to Ventana the existence of any Specific Diagnostic Intellectual Property, in
which case the Parties may (but are not obligated to) negotiate a commercially
reasonable, separate, non-exclusive license agreement providing Ventana with
access to such Materials or Patent Rights for use in an Assay, it being
understood that such Assay may support both Blueprint’s and Third Parties’
pharmaceutical products.  The Parties acknowledge and agree that those portions
of Specific Diagnostic Intellectual Property which Blueprint sublicenses (as
opposed to licenses) to Ventana shall be subject to restrictions and conditions
imposed by Blueprint’s licensors.   […***…].     

 

4.4.     Reach-Through Licenses.    

 

4.4.1.     Reach-Through Licenses Defined.  Notwithstanding Section 4.2, in the
event that any such in-license by Ventana of Third Party Intellectual Property
(other than Third Party Intellectual Property that could block the use,
manufacture or sale of Ventana Platform Technology) would require Ventana to
undertake an expense greater than  […***…] in any one calendar year for the
right to use or practice such Third Party Intellectual Property to develop,
manufacture, use or Commercialize a Ventana IVD for the applicable
Indication(s),  […***…]; provided that in no event shall Blueprint be obligated
to contribute to or offset any license fees or other amounts paid or due to such
Third Party to the extent reasonably allocable to the development, manufacture
or commercialization of any Ventana Assay for use with any product other than
the Blueprint Product (including any therapeutic product of any Affiliate or
Third Party).  Licenses negotiated between Ventana and any such Third Party
under this Section 4.4 (for which Blueprint has an obligation to negotiate with
respect to a contribution to offset such expense) shall be referred to as
(“Reach-Through Licenses”).    



-  13  -

--------------------------------------------------------------------------------

 

 

4.4.2.     Pre-Existing Reach-Through Licenses.  Prior to executing a Project
Schedule, the performance of which Ventana in good faith knows would cause it to
seek an economic contribution under an existing Reach-Through Licenses with a
Third Party, Ventana shall disclose to Blueprint the financial terms of such
Reach-Through License to Blueprint and the amount of any contribution by
Blueprint with respect thereto shall be agreed by the Parties in the applicable
Project Schedule.  In no event shall Blueprint have an obligation to offset the
expense of any such existing Reach-Through License prior to execution of the
Project Schedule. 

 

4.4.3.     Future or Unknown Reach-Through Licenses.  From time to time, one or
both of the Parties may become aware of a potential Reach-Through License which
was not known prior to execution of the applicable Project Schedule.  In such
case, Ventana shall regularly inform Blueprint about the necessity and the
negotiation status of Reach-Through License and shall consult with Blueprint
regarding the content of the negotiation drafts of agreements for such
Reach-Through Licenses.  Ventana shall reasonably take into account any comments
from Blueprint on the terms of the license agreements that are applicable to all
Reach-Through Licenses for the development and Commercialization of Blueprint
Products and shall seek Blueprint’s approval of such terms before executing
agreements for Reach-Through Licenses.    

 

4.5.     Other Licenses; Cooperation.  For the avoidance of doubt, Blueprint
shall be solely responsible, at its own expense, for obtaining and maintaining
any licenses or other rights to access or use any Third Party Intellectual
Property (other than as described in Section 4.2 and Section 4.4) that is
necessary for the development, manufacture, use or Commercialization of any
Blueprint Product.  Each Party agrees to cooperate reasonably with the other
Party to assist the other Party’s acquisition of any licenses that it is
obligated to obtain pursuant to this Section 4.5; provided,  however, that such
cooperation shall not (except as set forth in Section 4.4) include the
undertaking of any financial obligations such as the payment of royalties,
milestones or the like.    

 

4.6.     Contract Laboratories.  The Parties may use Third Party contract
laboratories for the performance of certain services such as Samples testing
pursuant to a Project Schedule (“Contract Laboratories”).  Blueprint and Ventana
shall cooperate reasonably on a case-by-case basis when contracting with such
Contract Laboratories.  Ventana shall have the right to select Third Party
Contract Laboratories for use in activities directed to demonstrating analytical
validation of the Ventana Assay (including intra-laboratory reproducibility), in
each case, with the prior written consent of Blueprint, such consent not to be
unreasonably withheld, conditioned or delayed.  In the absence of an agreement
under a Project Schedule to the contrary, however, Blueprint shall be
responsible and authorized to select and contract with the Contract Laboratories
that it has engaged to assess the clinical utility of the Ventana IVD, subject
to Ventana’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.  Blueprint and Ventana shall endeavor to ensure that the Contract
Laboratories are properly certified to do the clinical utility work according to
the applicable Project Schedule for the Project and this Agreement.  Ventana
shall be solely responsible for the manufacture and supply of the Ventana IVD to
the Contract Laboratories for clinical utility testing and for sufficient
educating and training the Contract Laboratories personnel as necessary for
conducting the clinical utility testing.  Ventana also shall be responsible for
ensuring that each such Contract Laboratory has or is provided the necessary
equipment (including any upgrades) needed to perform the Ventana IVD; provided,
 however, that such equipment shall be provided on terms to be agreed upon
between Ventana and the Contract Laboratories that are consistent with the
standard terms currently being offered by Ventana to its other Third Party
customers for such equipment.  If a Contract Laboratory and Ventana are unable
to enter into and perform under an agreement that is consistent with Ventana’s
standard terms, then the Parties shall select an alternate Contract Laboratory
(which selection shall be subject to the terms of this Section 4.6).

 

4.7.     Regulatory Matters.

 

4.7.1.     In General.  Subject to Section 4.7.2 and each applicable Project
Schedule,



-  14  -

--------------------------------------------------------------------------------

 

 

Ventana shall be responsible for preparing, obtaining and maintaining Regulatory
Approvals for the Ventana IVD; Blueprint shall, at its discretion, be
responsible for preparing, obtaining and maintaining Regulatory Approvals, if
any, for the Blueprint Product.  Ventana shall ensure that the Ventana IVD
developed in a Project complies with all Applicable Laws.  Ventana shall use
Commercially Reasonable Efforts to ensure that the Ventana IVD receives
Regulatory Approval in the time specified in the applicable Project
Schedule.  The Parties shall cooperate and assist each other reasonably in the
Regulatory Approval process and reasonably coordinate and align their Regulatory
Approval filings, or equivalents, and Activities pertaining thereto as far as
necessary in connection with Ventana’s obtaining and maintaining Regulatory
Approvals for the Ventana IVD for use with the Blueprint Product.  For the
avoidance of doubt, each Party acknowledges that Ventana’s obligation to seek
Regulatory Approvals in countries or territories other than the Markets
identified in a Project Schedule shall be subject to additional costs for
matters such as regulatory filing fees, preparation of regulatory filings and,
if necessary, support for Clinical Trials to be negotiated in good faith
pursuant to Section 2.4.  If Ventana fails or refuses despite Ventana’s use of
Commercially Reasonable Efforts, to seek or obtain or maintain Regulatory
Approvals for the Ventana IVD in any country in any Market then the Parties
shall negotiate in good faith to select and agree upon and implement, a
Replacement Diagnostic Solution(s) that is reasonably acceptable to the Parties
in the impacted Market or Markets. 

 

4.7.2.     Coordination on Regulatory Submissions for Ventana IVDs.  Ventana
shall provide Blueprint with an opportunity to review and comment on all filings
that are required to be made to obtain or maintain Regulatory Approval of any
Ventana IVD to the extent that such filing involves any Drug Specific Assay
Matter or any material discussion of the Blueprint Product that has not been the
subject of a prior opportunity for review and comment by Blueprint.  Ventana
shall consider in good faith Blueprint’s comments with respect thereto to the
extent relating to any Blueprint Product and, additionally, any Drug Specific
Assay Matter shall be further subject to Section 10.6.  To the extent legally
permissible, Ventana shall provide Blueprint with an opportunity to attend any
scheduled meeting with a Regulatory Authority regarding obtaining or maintaining
Regulatory Approval of any Ventana IVD for use with the Blueprint Product solely
to the extent such meeting includes (or is reasonably anticipated to include)
consideration of any Drug Specific Assay Matter or any other material discussion
of the Blueprint Product or use of such Ventana IVD specifically in connection
with the Blueprint Product.    

 

4.7.3.     Right of Reference to Ventana.  Blueprint shall, and shall ensure
that its Divisional Affiliates shall, upon request, provide Ventana with any
appropriate letters or other similar documentation necessary to authorize such
Person to cross-reference and rely (on a non-exclusive basis) upon the contents
of any of Blueprint’s or its Affiliates’ Regulatory Documentation and Regulatory
Approvals for the Blueprint Product, for the purposes of the filing, obtaining
and maintaining of Regulatory Approvals for any Ventana IVD for use with the
Blueprint Product in the Markets; provided,  however, that, for clarity,
Blueprint’s obligations shall not require Blueprint or its Divisional Affiliates
to provide to Ventana such letters, documentation or authorization for the
purpose of supporting approval of any Ventana Assay for use with any product
other than the Blueprint Product.

 

4.7.4.     Right of Reference to Blueprint.  Ventana shall, and shall ensure
that its Divisional Affiliates shall, upon request provide Blueprint (and
Blueprint’s designated Affiliates and (sub)licensees) with any appropriate
letters or other similar documentation necessary to authorize such Person to
cross-reference and rely (on a non-exclusive basis) upon the contents of any of
Ventana’s or its Divisional Affiliates’ Regulatory Documentation and Regulatory
Approvals for any Ventana IVD for use with the Blueprint Product, for the
purposes of the filing, obtaining and maintaining of Regulatory Approvals for
the Blueprint Product for use in conjunction with such Ventana IVD(s) in the
Markets.



-  15  -

--------------------------------------------------------------------------------

 

 

4.7.5.     Rights In Regulatory Documentation.  As between the Parties, each
Party shall retain sole all right, title and interest in and to its Regulatory
Documentation, and except for the limited right of reference specified in
Sections 4.7.3 and 4.7.4, nothing herein shall be construed as transferring, or
otherwise granting, expressly or by implication, to the other Party any rights
in or to such Regulatory Documentation.    

 

4.8.     Covenants of Ventana Concerning Highly Sensitive Data/Documentation of
Blueprint.  Ventana covenants to Blueprint that Ventana and its Divisional
Affiliates shall not, directly or indirectly, provide Clinical Outcomes Data,
Regulatory Documentation of Blueprint or other Highly Sensitive Data of
Blueprint, to any Third Party (other than Regulatory Authorities as permitted in
Section 4.7), or permit any Third Party access to, or the opportunity to attend
meetings (or portions thereof) with Regulatory Authorities specifically
regarding any Ventana Assay for use specifically with the Blueprint
Product.  Without limitation to the foregoing, Ventana covenants to Blueprint
that Ventana and its Divisional Affiliates shall not, directly or indirectly,
with respect to any Clinical Outcomes Data, Regulatory Documentation of
Blueprint or other Highly Sensitive Data of Blueprint: (i) submit or resubmit
such data or documentation to any Regulatory Authority, (ii) rely on any such
data or documentation in any submission to any Regulatory Authority by
specifically referencing it, or (iii) provide to any Third Party any such data
or documentation, in each case of (i), (ii) and (iii) above, for the purpose of
obtaining or maintaining Regulatory Approval for any Indication for use of any
Assay (including a Ventana Assay) with any therapeutic product other than the
Blueprint Product. 

 

5.          COMMERCIALIZATION

 

5.1.     General Principles.  The Parties agree that the ultimate goal of each
Project conducted under this Agreement is the Commercialization of a Ventana IVD
used in connection with the Blueprint Product, and Ventana acknowledges that
availability of such Ventana IVD as a companion diagnostic might be a condition
for obtaining a Regulatory Approval for a Blueprint Product.  Upon notice from
Blueprint, the Parties shall negotiate in good faith a Project Schedule to
further govern Commercialization of the Ventana IVD.  The Parties shall
cooperate on the following principles: (i) the determination of whether and to
which extent and in what countries the Blueprint Product shall be Commercialized
shall be within Blueprint’s sole discretion, (ii)  […***…]: (a) neither Party
shall be obligated to undertake any action that it believes in good faith is
unlawful, or which exposes it to regulatory or legal risks (e.g., infringement
of Third Party Intellectual Property rights, non-compliance with export or
corruption laws, etc.) in excess of those which it customarily assumes,
(b) subject to clause (a), a goal of the Parties shall be to ensure that after
Regulatory Approval the Ventana IVD can be sold in each such Market by Ventana’s
Divisional Affiliates through the use of Commercially Reasonable Efforts.    If
a commercially reasonable plan for Commercializing the Ventana IVD in a given
Market is not possible despite Ventana’s use of Commercially Reasonable Efforts,
or Ventana otherwise fails to Commercialize the Ventana IVD in any country in
any Market, then the Parties shall negotiate in good faith to select and agree
upon and implement, a Replacement Diagnostic Solution(s) that is reasonably
acceptable to the Parties in the impacted Market or Markets. 

 

5.2.     Joint Commercialization Efforts.  Under the direction and oversight of
the JCC, and to the extent provided pursuant to any Project Schedule, Blueprint
and Ventana will use Commercially Reasonable Efforts to collaborate on efforts
to Commercialize the Ventana IVD and the Blueprint Product.  Blueprint and its
Divisional Affiliates may encourage use of the Ventana IVD (where legally
permitted and in accordance with Ventana’s policies and guidelines) in
connection with efforts to Commercialize the Blueprint Products related to the
Ventana IVD. 

 

5.3.     Ventana Obligations.  Upon Regulatory Approval of the Ventana IVD in
each Market, Ventana (or its Divisional Affiliates, as applicable) shall use
Commercially Reasonable Efforts, at their expense, to Commercialize the Ventana
IVD in such Markets in accordance with the Project Schedule.

 

5.4.     Blueprint Obligations.  Upon Regulatory Approval of the Blueprint
Product in each Market,





-  16  -

--------------------------------------------------------------------------------

 

 

the Commercialization by Blueprint and its Divisional Affiliates (and any Third
Parties involved in marketing and selling the Blueprint Product) of such
Blueprint Product in such Market shall be at its and their sole expense and
discretion.  As permitted by Applicable Laws, Blueprint and its Divisional
Affiliates (and any Third Parties involved in marketing and selling the
Blueprint Product) shall have the right to reference testing with the Ventana
IVD (where legally permitted and in accordance with Ventana’s applicable
policies and guidelines that are disclosed to Blueprint reasonably in advance in
writing) to the target customer segment.

 

5.5.     Coordination.  Under the direction and oversight of the JCC, and at
their own respective costs, each of the Parties will (as considered reasonable
by each Party, in its sole discretion, and to the extent legally allowed and in
accordance with the Parties’ promotional policies and guidelines) discuss
scientific support, marketing strategies and sales force initiatives and
 […***…], including identification of Markets, alignment of package inserts,
instructions for use, data sheets, marketing collateral and materials,
Publications, training reimbursement strategies, support of investigator
initiated studies, sharing of market research information and use of advisory
boards/key opinion leaders.  As it becomes available or known to Blueprint,
Blueprint shall provide Ventana with information concerning its launch plans and
its anticipated release timelines for the Blueprint Product. 

 

5.6.     Commercialization Plan.  Under the direction and oversight of the JCC,
the Parties will work cooperatively to develop one or more commercialization
plans for each Ventana IVD for which Regulatory Approval for use with the
Blueprint Product has been obtained or is expected (each being a
“Commercialization Plan”).  Each Commercialization Plan shall include a
description of those Commercialization activities to be conducted by Ventana in
support of the launch of and the Commercialization of the Ventana IVD pursuant
to and subject to this Agreement, deliverables and projected timelines for
completion of activities/delivery of deliverables and, if any,  […***…].  Each
Commercialization Plan shall be subject to the written approval of the Parties
and shall include provisions for the supply of the Ventana IVD in sufficient
quantities in the countries in the Markets.    

 

5.7.     Trademarks and Labeling. 

 

5.7.1.     Ventana References to Blueprint.  Ventana shall ensure that its, and
its Divisional Affiliates’, references to Blueprint (and any product, trademark,
logo or trade name of Blueprint or any of its Affiliates) in connection with the
Ventana IVD or the Commercialization activities (including any use in any
Labeling, Package Instructions, the Ventana IVD description, technical
information, instructions for use, promotional material, advertising and other
information and messaging to be included with the Ventana IVD or otherwise to be
provided by Ventana to potential purchasers or users of the Ventana IVD) shall
comply with Section 9.4. 

 

5.7.2.     Blueprint References to Ventana.  Blueprint shall ensure that its,
and its Divisional Affiliates’, references to Ventana (and any product,
trademark, logo or trade name of Ventana or any of its Affiliates) in connection
with the Blueprint Product or the Commercialization activities (including any
use in any Labeling, Package Instructions, the Blueprint Product description,
technical information, instructions for use, promotional material, advertising
and other information and messaging to be included with the Blueprint Product or
otherwise to be provided by Blueprint to potential purchasers or users of the
Blueprint Product) shall comply with Section 9.5. 

 

5.8.     Manufacture and Supply.  Ventana shall be solely responsible for the
manufacture of the Ventana IVD in compliance with cGMP requirements, as
applicable.  Until commercial launch of a Ventana IVD, Ventana shall ensure that
adequate supplies of the Ventana IVDs (or prototypes), are made available to any
Contract Laboratories and any Clinical Trial sites in accordance with Ventana’s
generally applicable commercial terms and any forecast, order, payment, delivery
and shipment terms mutually agreed between the Parties in good faith
negotiations unless already set forth in the Project Schedule.  Subject to
receiving sufficient notice from Blueprint, Ventana shall use its Commercially
Reasonable Efforts to ensure that it





-  17  -

--------------------------------------------------------------------------------

 

 

maintains sufficient inventories of the Ventana IVD as is necessary for the
conduct of the Clinical Trials and to support the launch of the respective
Blueprint Product.  Ventana shall be responsible for the transfer of the Ventana
IVD or the prototypes thereof to the Contract Laboratories involved in the
Clinical Trials.  If Ventana fails to make available adequate supplies of the
Ventana IVD to laboratories in a Market in violation of this Section 5.8, then
Ventana shall provide, and the Parties shall negotiate in good faith to select
and agree upon and implement, one or more Replacement Diagnostic Solution with
respect to the applicable Ventana IVD.    

 

5.9.     Supply Failures.

 

5.9.1.     Generally.  For Ventana IVDs (or investigational use only
(IUO)/investigational device exemption (IDE) prototypes of Ventana IVDs that
have passed the design lock stage gate), if Ventana fails or refuses despite
Ventana’s use of Commercially Reasonable Efforts, to develop, manufacture,
supply, have distributed or otherwise make commercially available or adequately
meet the development needs or the commercial demand for the Ventana IVD (or such
IUO/IDE prototypes of the Ventana IVD) as agreed in a Project Schedule in the
Markets, or if Ventana is otherwise required to provide a Replacement Diagnostic
Solution under this Agreement, then upon Blueprint’s notice to Ventana, the
Parties shall negotiate in good faith to select and agree upon and implement, a
Replacement Diagnostic Solution(s) that is reasonably acceptable to the Parties
in the impacted Market or Markets. 

 

5.9.2.      […***…]    

 

5.9.3.     Replacement Diagnostic Solution.  A “Replacement Diagnostic Solution”
as defined under this Section 5.9.3 is an alternative arrangement consisting of
one or more of the following: (i) an arrangement (to be facilitated by Ventana
acting in good faith) whereby Blueprint may distribute the Ventana IVD in a
country or countries in the relevant Markets and have the right to purchase from
Ventana or its Divisional Affiliates the necessary quantities of Ventana IVD at
a commercially reasonable price, (ii) an arrangement whereby a Third Party may
distribute the Ventana IVD in a country or countries in the relevant Markets,
(iii) an arrangement to transport tissue samples to countries in the relevant
Markets where the Ventana IVD is available, (iv) a licensing arrangement whereby
Blueprint may use, make, have made, sell, offer for sale, import or otherwise
exploit the Ventana IVD or an alternative product to the Ventana IVD for use
with the Blueprint Product in a country or countries, (v)  […***…],
(vi) supplying the antibodies, reagents (except for those reagents that are part
of the Ventana proprietary detection systems) and the Know-How that may be
useful or necessary for Blueprint or a Third Party to develop an alternative
product to the Ventana IVD, including in such quantities as reasonably required
by Blueprint for development and Commercialization purposes, and providing such
assistance as is reasonably requested by Blueprint, (vii) enabling a Laboratory
Developed Test at a mutually acceptable laboratory (to the extent such
alternative arrangement would meet Blueprint’s needs consistent with Applicable
Law), (viii) enabling a PMA Laboratory Developed Test at a mutually acceptable
laboratory (to the extent such alternative arrangement would meet Blueprint’s
needs consistent with Applicable Law), or (ix)  […***…], or (x) such other
mutually agreeable arrangement to help support sales of the Blueprint Product,
with the ultimate goal of ensuring that diagnostic testing using the Ventana IVD
in connection with the Blueprint Product is (or remains) available in the
countries in the relevant Markets as reasonably practicable.  In the case of
each Replacement Diagnostic Solution, Ventana shall grant to Blueprint and, if
agreed by the Parties, to one or more Third Parties, the necessary licenses to
implement such Replacement Diagnostic Solution under Intellectual Property
Controlled by Ventana, and Ventana or its Divisional Affiliates shall reasonably
assist Blueprint in obtaining the requisite services and/or materials
(including, as applicable, Biomarker-specific antibodies for use in an
alternative product to the Ventana IVD in quantities that enable Blueprint to
meet the demands in the relevant country(es) in the relevant Market(s)) from
distributors, Affiliates of Ventana or Third Parties needed for the Replacement



-  18  -

--------------------------------------------------------------------------------

 

 

Diagnostic Solution.  The Parties acknowledge and agree that any Intellectual
Property which Ventana sublicenses (as opposed to licenses) under this Section
5.9.3 to Blueprint shall be subject to restrictions and conditions imposed by
Ventana’s licensors. 

 

5.9.4.     Antibody Supply Agreement.  If, at any time, Blueprint desires to
enter into a supply agreement with Spring or another applicable Subsidiary of
Ventana with respect to supply of any Biomarker-specific antibody used in a
Ventana IVD, then Ventana shall use reasonable efforts to facilitate Blueprint’s
negotiation of such agreement with Spring or other applicable Subsidiary on
commercially reasonable terms, provided that Ventana and Blueprint agree that
such supply agreement shall not require Spring (or the other applicable
Subsidiary) to sell and deliver such antibody supply pursuant to such supply
agreement except in circumstances where Ventana’s obligation to provide to
Blueprint a Replacement Diagnostic Solution pursuant to this Agreement has been
triggered or in other circumstances expressly agreed in such supply agreement.  

 

5.10.     RUO Product.  In the event that Ventana or Blueprint believes it
advantageous to release an RUO Product, the JDC will discuss whether or not to
make such RUO Product available.  If the Parties agree through the JDC to make
such RUO Product available, then the Parties will cooperate to work with
Ventana’s Affiliate, Spring, or another Third Party, to develop, manufacture and
commercialize such RUO Product.  Each Party shall ensure that Confidential
Information Controlled by the other Party regarding the potential content, use,
results and details of such RUO Product will be discussed and approved by the
JDC before being publicly communicated.  If Ventana or Blueprint believes such
RUO Product would be detrimental to its business strategy, such considerations
shall be discussed between the Parties and a good faith approach shall be
mutually agreed upon by the JDC.  The foregoing shall not be construed as
requiring Ventana or Spring to obtain Blueprint’s permission to develop and
commercialize any RUO Product, provided that if any such RUO Product contains
the same antibody as any Ventana Assay developed under any Project Schedule,
then Blueprint shall not be associated with such product.  Neither Ventana,
Spring nor any of Ventana’s Affiliates shall use any Highly Sensitive Data, or
any Materials provided by Blueprint, in connection with such RUO Product without
Blueprint’s prior written consent.  Each Party shall ensure that in no event
shall an RUO Product include, or be described or portrayed as an IVD. 

 

5.11.     Access.  Authorized representatives of Blueprint shall have the right
to access Ventana’s facilities used in the performance of Activities and to
inspect the records that relate to the accuracy of Third Party expenses
described in Section 6.2, and/or the performance of the Project Schedules under
this Agreement.  Unless otherwise agreed by the Parties, such access and
inspection shall be: (i) on reasonable prior notice, (ii) during Ventana’s
regular business hours, (iii) not unreasonably disruptive to Ventana’s business
operations, (iv) reasonable in scope and duration, (v) not unduly burdensome to
Ventana’s personnel, (vi) not more than once per year (except if for cause or
circumstances reasonably warrant), and (vii) subject to Ventana’s generally
applicable confidentiality, security and safety procedures for Third Party
auditors (which procedures shall not be inconsistent with the terms of this
Agreement).

 

6.          PAYMENT

 

6.1.     Fees and Invoices.  Blueprint shall pay Ventana in accordance with the
fee/payment provisions set forth in the applicable Project Schedule and payments
are made in USD by wire transfer to a bank account specified by Ventana in
writing.  Following the end of each quarter, Ventana shall submit to Blueprint
an itemized invoice for the fees and milestones payable in respect of that
quarter to the following e-mail address:

 

Blueprint

ap@blueprintmedicines.com

Purchase order (PO) number of the respective Project in the reference line. 

Name of invoice requisitioner.

 





-  19  -

--------------------------------------------------------------------------------

 

 

Blueprint shall pay such invoices within thirty (30) days of receipt of the
invoice. 

 

6.2.     Reimbursable Expenses.  In addition to the fees payable under Section
6.1, Blueprint shall reimburse all reasonable out of pocket travel expenses
validly incurred and itemized by Ventana in performing the Activities in the
amounts set forth in the applicable Project Schedule or otherwise only and to
the extent approved in advance by Blueprint in its sole discretion.    

 

6.3.     Sunshine Act Reporting.  Each Party shall report any reportable
payments or transfers of value that it makes to covered recipients pursuant to
§6002 of the Affordable Care Act of 2010, and other similar laws in connection
with Activities under this Agreement. 

 

6.4.     Taxes.  The amounts payable by Blueprint to Ventana pursuant to this
Agreement (each, a “Payment”) shall be paid free and clear of any and all taxes,
except for any withholding taxes required by Applicable Law.  Except as provided
in this Section 6.4, Ventana shall be solely responsible for paying any and all
taxes (other than withholding taxes required by Applicable Law to be deducted
from Payments and remitted by Blueprint) levied on account of, or measured in
whole or in part by reference to, any Payments it receives.  Blueprint shall
deduct or withhold from the Payments any taxes that it is required by Applicable
Law to deduct or withhold.    

 

6.5.     Late Payments.  If Blueprint fails to pay any undisputed amount
specified in this Agreement on or before date it is due, the amount owed will
bear interest at the Citibank, NA base lending rate plus  […***…] from such date
until paid; provided,  however, that if this interest rate is held to be
unlawful or unenforceable for any reason, the interest rate will be the lesser
of (i) the Citibank, NA base lending rate plus  […***…] and (ii) the maximum
rate allowed by Applicable Laws at the time payment is due.

 

6.6.     Fee Adjustments.  In the event that any Third Party in the
Pharmaceutical Field works with Ventana to develop or commercialize an Assay for
the same Biomarker as any Biomarker that is included in a Ventana Assay under
this Agreement, then the Parties may negotiate to adjust the fees/payment
provisions under any of the affected Project Schedule(s) or Section 6.1, or the
expenses reimbursable pursuant to Section 6.2, which adjustments shall only
become effective upon the mutual written agreement of both Parties. 

 

7.          CONFIDENTIALITY

 

7.1.     Confidential Information. 

 

7.1.1.     Generally.  Except in connection with the Activities or with the
performance of this Agreement, including the permitted use in filings for
Regulatory Approval, or as otherwise permitted by either this Agreement or the
Disclosing Party, the Receiving Party shall, during the Term and for a period of
five (5) years thereafter: (i) not use any Confidential Information of the
Disclosing Party, (ii) maintain the Disclosing Party’s Confidential Information
in confidence using the same degree of care that the Receiving Party uses for
its own Confidential Information, but in no event using less than reasonable
care, and (iii) not disclose or transfer any Confidential Information of the
Disclosing Party (or any materials which contain such Confidential Information),
to any Third Party; provided,  however, that disclosure shall be permitted to
the Receiving Party’s directors, officers, employees, agents or advisors
(including attorneys, accountants and members of such Party’s standing
Scientific Advisory Board) and permitted sub-contractors (and those of its
Divisional Affiliates) who reasonably require such Confidential Information for
the purposes hereof and who (except in the case of attorneys) are bound by
obligations of non-use and confidentiality with respect to such Confidential
Information no less stringent than those set forth in this Section 7.1.    

 

7.1.2.     Disclosures to Certain Third Parties.  The Receiving Party shall be
permitted to disclose Confidential Information to bona fide potential or actual
(x) development or





-  20  -

--------------------------------------------------------------------------------

 

 

commercialization partners or licensees for the Blueprint Product (or, for
clarity, any combination therapy including the Blueprint Product or Blueprint
Compound) and sources of debt or equity financing for the Receiving Party, (y)
accountants, consultants, bankers, and financial advisors, and (z) parties to a
merger, acquisition or similar transaction involving the Receiving Party
(including attorneys, accountants, consultants, bankers or financial advisors to
any party covered by clauses (x)-(z)), in each case, who reasonably require such
Confidential Information (including as part of their due diligence
investigations) and who are informed of the confidential nature of such
information and this Agreement and (except in the case of attorneys) are bound
by obligations of non-use and confidentiality with respect to such Confidential
Information substantially similar to the Receiving Party’s obligations
hereunder; provided,  however, that notwithstanding the foregoing and subject to
Section 7.1.1, with respect to Confidential Information comprising the terms of
this Agreement or any financial terms contained in any Project Schedule, except
to the extent permitted pursuant to Section 7.4 or 7.5, neither Party may
disclose such Confidential Information to a Third Party without the other
Party’s prior written consent, not to be unreasonably withheld, conditioned or
delayed.  

 

7.2.     Highly Sensitive Data.    

 

7.2.1.     Defined.  As used herein, “Highly Sensitive Data” means, regardless
of whether it is marked as confidential or not: (i) confidential and proprietary
data and information consisting of clinical outcomes of the Compound (including
Clinical Outcomes Data), (ii) personally identifiable information (e.g.,
Annotated Data) with respect to or from subjects in Clinical Trials or
individual donors from whom Samples were derived, and (iii) to the extent
related to the Blueprint Product, all confidential and proprietary data and
information: (a) supplied to Ventana by Blueprint, (b) generated in any Clinical
Trial of a Blueprint Product, (c) generated by the Contract Laboratories in the
course of any Project under this Agreement, (d) Cutoff Value(s) for the Ventana
IVD, or (e) related to Commercialization; provided,  however, that in the case
of (iii), in no event shall Highly Sensitive Data be deemed to include
information pertaining to Ventana Platform Technology or Ventana Assay
Performance Data.  Highly Sensitive Data shall be deemed to be the Confidential
Information of Blueprint.

 

7.2.2.     Use and Disclosure.  Ventana shall maintain Highly Sensitive Data in
strict confidence in accordance with Section 7.1 above, and shall use coded
identifiers for such Highly Sensitive Data for additional security.  Ventana’s
obligations with respect to Highly Sensitive Data described clauses (i) and (ii)
of Section 7.2.1 shall continue for a minimum period of twenty (20) years after
the Term, and thereafter in perpetuity unless such Highly Sensitive Data has
been destroyed.  In addition to the obligations set forth in Section 7.1,
Ventana shall not disclose any of Blueprint’s Highly Sensitive Data to any Third
Party (other than Third Party contractors in accordance with Section 4.1), nor
shall Ventana disclose any of Blueprint’s Highly Sensitive Data to employees,
agents or subcontractors of Chugai, Genentech, Inc., or any employees, agents or
subcontractors of Ventana’s Affiliates if such persons are engaged in or
involved with the discovery, development or commercialization of pharmaceutical
products.

 

7.2.3.     Special Cases.  Notwithstanding the foregoing in this Section 7.2:
(i) Project Results constituting or relating to Cutoff Value(s) for the Ventana
IVD for use in conjunction with the Blueprint Product shall be deemed the
Confidential Information of Blueprint unless and until such information is made
public by Blueprint or as a result of Labeling approval by a Regulatory
Authority, and (ii) upon prior notice to Blueprint, Ventana shall have the right
to disclose to Regulatory Authorities Highly Sensitive Data consisting of the
aggregated incidence of a particular Biomarker in a particular intended use if
requested by such Regulatory Authority. 

 

7.3.     Non-Confidential Information.  The obligations set forth in Section 7.1
and 7.2 shall not apply to any information that: (i) was possessed by the
Receiving Party or any of its Affiliates prior to





-  21  -

--------------------------------------------------------------------------------

 

 

disclosure or development under this Agreement, (ii) was developed by the
Receiving Party or any of its Affiliates independently from disclosure or
development under this Agreement, (iii) is now or later becomes publicly
available other than by breach of this Agreement by Receiving Party or any of
its Affiliates, or (iv) is available to the Receiving Party or any of its
Affiliates from a Third Party that is not legally prohibited from disclosing
such information.  Notwithstanding the foregoing, clauses (i) and (ii) of this
Section 7.3 shall not operate to relieve Ventana of any of its obligations with
respect to Highly Sensitive Data of Blueprint or, to the extent that they
constitute or relate to any Cutoff Value for any Ventana IVD for use with a
Blueprint Product, Project Results.    

 

7.4.     Compelled Disclosure; Other Corporate Communications.  The Receiving
Party may disclose Confidential Information of the Disclosing Party pursuant to
applicable judicial or governmental law, regulation, request or order.  In such
case the Receiving Party either shall ensure that a protective order to protect
the confidentiality of such Confidential Information is in place or, when
allowed under Applicable Laws, take reasonable steps to provide the Disclosing
Party sufficient prior notice in order to contest such law, regulation or order
at the expense of the Disclosing Party.  At the Disclosing Party’s request and
expense, the Receiving Party shall contest such law, regulation or order, such
request made in the Disclosing Party’s reasonable discretion.  In the event the
Receiving Party ultimately is required to disclose such Confidential Information
then the Receiving Party shall disclose only such portion of the Confidential
Information that is required to be disclosed (based on the advice of the
Receiving Party’s legal counsel) and shall seek, at the Disclosing Party’s
request and expense, a protective order to protect the confidentiality of such
Confidential Information.  Without limitation to the foregoing, for the
avoidance of doubt, Blueprint shall have the right to include in corporate
communications and other public announcements reasonably discrete analysis of
Clinical Trial data concerning the use of the Ventana Assay in such Clinical
Trials in order to describe a trial design or interpret the trial results;
provided that Blueprint shall provide Ventana with prior written notice of any
such proposed disclosure related to the Ventana Assay and a reasonable
opportunity to review and comment on such proposed disclosure, which comments
shall be considered in food faith by Blueprint.

 

7.5.     Securities Filings.  Notwithstanding any term or condition of this
Agreement to the contrary, any Party or its Affiliates may disclose this
Agreement, the subject matter hereof or any Party’s activities hereunder
pursuant to Applicable Law, including the rules and regulations of the U.S.
Securities and Exchange Commission (or equivalent foreign agency) or a
securities exchange on which its or its Affiliate’s securities are listed (or to
which an application for listing has been submitted), provided that such Party
shall provide the other Party with prior written notice of such proposed
disclosure and a reasonable opportunity to review and comment on such proposed
disclosure (including, if applicable, a proposed redacted version of this
Agreement to request confidential treatment for this Agreement).  The other
Party shall promptly provide its comments in a reasonable manner in order to
allow the Party seeking disclosure to make, file or otherwise submit such
disclosure within applicable timelines required by Applicable Law, which
comments shall be considered in good faith by the disclosing Party. 

 

7.6.     Publication.  The Parties shall have the right to publish or present
data or any portion thereof for their publication objectives (a “Publication”)
in accordance with this Section 7.6.  Blueprint will be responsible for and
control the timing and scope of any Publication of Blueprint Project
Results.  Ventana will be responsible for and control the timing and scope of
any Publication of Ventana Project Results.  Any Publications of the Joint
Project Results must be agreed and approved by both Parties.  Blueprint shall
not publish or present the Ventana Project Results or any portion thereof for
any Publication without Ventana’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), and Ventana shall not publish or
present Blueprint Project Results or any portion thereof for any Publication
without Blueprint’s prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed).  Such Publication shall be subject to the
provisions of this Agreement relating to confidentiality and non-disclosure, and
shall be consistent with academic standards.  At least sixty (60) days prior to
submission of a Publication that requires the approval of the other Party, the
publishing Party shall submit to the other





-  22  -

--------------------------------------------------------------------------------

 

 

Party for review any proposed Publication and the other Party shall review the
proposed Publication and provide its comments to the publishing Party no later
than thirty (30) days prior to the proposed submission date for the Publication;
provided, however, that if such Publication is an abstract the foregoing periods
of sixty (60) days and thirty (30) days shall be reduced to ten (10) Business
Days and five (5) Business Days, respectively.  Upon the other Party’s notice to
the publishing Party that the other Party reasonably believes that one or more
Patent applications should be filed which relate to Project Results owned by the
other Party or Joint Project Results prior to any Publication, the publishing
Party shall delay the Publication until such Patent application(s) have been
filed; provided, that the other Party will cooperate in expeditiously filing any
such Patent application(s); and, provided, further, that any such delay of a
Publication will not exceed one hundred and eighty (180) days from the date of
such notice by the other Party to the publishing Party.  If the other Party
believes that any Publication contains Confidential Information belonging to the
other Party, the other Party will notify the publishing Party, which will remove
all references to such Confidential Information prior to publication,
presentation or use.  Notwithstanding the foregoing, neither Party shall be
required to seek the permission of the other Party to repeat any information in
a Publication that has already been publicly disclosed by such Party or by the
other Party, in accordance with this Section 7.6, provided that such information
remains accurate as of such time and provided the frequency and form of such
disclosure are reasonable.  Each Party acknowledges and agrees that this Section
7.6 is not intended to, and shall not be construed to, limit, restrict or
require a Party to limit or restrict the publication or the results of any
Clinical Trials by investigators or sites participating in such Clinical Trials,
provided that such Party has entered into written agreements with such
investigators or sites requiring them to grant such Party (and by extension, the
other Party) reasonable and customary rights to review in advance of such
publications.  Notwithstanding the foregoing, each Party acknowledges and agrees
that nothing contained herein shall require either Party to include in its
agreements with investigators or sites participating in such Clinical Trials any
right of such Party or the other Party to block any publication or presentation
(or portion thereof) by such investigators or sites, and the Parties further
acknowledge and agree that neither Party shall be in breach of this Section 7.6
as a result of any failure or breach by such sites or investigators in complying
with their obligations to the contracting Party with respect to publications
(including advance review).

 

7.7.     Confidentiality of Joint Project Results and Joint Project
Inventions.  Without limitation to anything in this Article 7, notwithstanding
that Joint Project Results and Joint Project Inventions are not Confidential
Information, each Party shall, for the Term of this Agreement and for twenty
(20) years thereafter, treat any Joint Project Results and Joint Inventions in
accordance with such Party’s reasonable and customary confidentiality practices.

 

8.          INTELLECTUAL PROPERTY OWNERSHIP

 

8.1.     Ownership of Background Intellectual Property.  Each Party (and its
respective Affiliates) shall own all right, title and interest in and to its
(and their) respective Background Intellectual Property.  Each Party
acknowledges and agrees that, except for the licenses expressly granted in
Article 9 below, neither Party (nor their respective Affiliates) shall have any
rights to, or licenses under, the other Party’s Background Intellectual
Property. 

 

8.2.     Ownership of Clinical Outcomes Data and Project Results.  Blueprint
shall own all Clinical Outcomes Data.  Ownership of Project Results shall be
determined as follows: (i) Blueprint shall, as between the Parties, own all
Project Results that: (a)  […***…] (“Blueprint Project Results”), (ii) Ventana
shall own all Project Results that: (a)  […***…] (“Ventana Project Results”),
and (iii) all other Project Results, including: (x) Project Results consisting
of: (1) Cutoff Values for the Ventana IVD for use in conjunction with the
Blueprint Product (or any other therapeutic product used in combination with the
Blueprint Product), and (2) Biomarker Data, and (y) Project Results consisting
of or relating to the Scoring Algorithm, shall be jointly owned by the Parties
(“Joint Project Results”); provided,  however, that Cutoff Value(s) for use with
the Blueprint Product (or any other therapeutic product used in combination with
the Blueprint Product) shall be subject to Section 7.2.    Subject to the
licenses granted in Article 9 and rights of





-  23  -

--------------------------------------------------------------------------------

 

 

reference granted in Section 4.7, each Party shall have the right to Exploit the
Joint Project Results without a duty of seeking consent or accounting to the
other Party; provided that each Receiving Party shall, for the Term of this
Agreement  […***…], treat any Joint Project Results and Joint Inventions as the
confidential information of such Receiving Party and shall refrain from
disclosure of such Joint Project Results and Joint Inventions to Third Parties
except to the extent that disclosure thereof is in accordance with such
Receiving Party’s reasonable and customary practice (including, as appropriate
and customary, pursuant to confidentiality agreements with Third Party
recipients).    

 

8.3.     Transfer of Project Results.  Ventana shall use reasonable efforts to
promptly provide to Blueprint all Project Results covered by Section 8.2 (i)
(and hereby assigns, and shall cause its subcontractors permitted under Section
4.1 to so assign, all of its and their right, title, and interest in such
Project Results) to Blueprint.  Blueprint shall use reasonable efforts to
promptly provide to Ventana all Project Results covered by Section 8.2 (ii) (and
hereby assigns, and shall cause its subcontractors permitted under Section 4.1
to so assign, all of its and their right, title, and interest in such Project
Results) to Ventana.  Acting under the oversight of the JPT or JSC as
applicable, each Party: (i) shall use reasonable efforts to promptly provide to
the other Party all Joint Project Results that constitute Deliverables under any
Project Schedule or that are otherwise reasonably requested by the other Party,
and (ii)  hereby assigns to the other Party, and shall cause its Divisional
Affiliates who perform Development Activities to so assign, an equal joint
interest in and to Joint Project Results, in each case as is necessary to fully
effect the ownership provided for in Section 8.2.  The Parties agree, upon
request by the other Party and at the other Party’s cost and expense, to
promptly execute any and all documents reasonably necessary or appropriate to
memorialize, effect or perfect the assignments under this Section 8.3 throughout
the Territory.   

 

8.4.     Ownership of Inventions.  Acting under the oversight of the JPT or JSC
as applicable, the Parties shall promptly notify each other in confidence of any
Inventions.  Ownership of Inventions shall be determined by the following
provisions: (i)  […***…] (“Blueprint Inventions”), (ii)  […***…] (“Ventana
Inventions”); and (iii)  […***…] (“Joint Inventions”).  Subject to the licenses
granted in Article 9 and the rights of reference granted in Section 4.7, each
Party shall have the right to (and the right to license its interest therein to
Affiliates and Third Parties to) use, make, have made, offer for sale, sell and
import goods and services claimed by the Joint Inventions without a duty of
seeking consent or accounting to the other Party.

 

8.5.     Transfer of Inventions.  Where applicable under Section 8.4, the
Parties agree to and do hereby assign, and shall cause their respective
Subsidiaries and Divisional Affiliates who perform Development Activities under
this Agreement or any Project Schedule to so assign, any and all right, title,
and interest in such Inventions to the other Party, in each case as is necessary
to fully effect the ownership provided for in Section 8.4.  The Parties agree,
upon request by the other Party and at the other Party’s cost and expense, to
promptly execute any and all documents deemed necessary or appropriate by the
other Party to memorialize, effect or perfect the assignments under this Section
8.4 throughout the Territory. 

 

8.6.     Background Patents.  Ventana shall have the right, but no obligation,
to prosecute and maintain, and to control, enforce, and defend worldwide, at its
own expense, Ventana Background Intellectual Property.  Blueprint shall have the
right, but no obligation, to prosecute and maintain, and to control, enforce,
and defend worldwide, at its own expense, Blueprint Background Intellectual
Property.

 

8.7.     Prosecution and Enforcement of Project Patents. 

 

8.7.1.     Prosecution of Blueprint Project Patents and Ventana Project
Patents.  Blueprint shall have the right, but no obligation, to prosecute and
maintain any Patents claiming any Blueprint Inventions and Ventana shall have
the right, but no obligation, to prosecute and maintain any Patents claiming any
Ventana Inventions.

 

8.7.2.     Prosecution of Joint Project Patents.  In the case of any Patents
claiming Joint Inventions (“Joint Project Patents”), Blueprint shall have the
first right, but not the obligation, at





-  24  -

--------------------------------------------------------------------------------

 

 

its sole cost and expense, using counsel agreeable to the JPC, to prosecute and
maintain any Joint Project Patents.  Blueprint will supply Ventana with an
advance copy of any Joint Project Patent and any documents relevant and material
to the filing, prosecution and maintenance of such Joint Project Patent, and
will consider in good faith any comments thereon made by Ventana.  Blueprint
will promptly provide copies of any papers related to the filing, prosecution
and maintenance of each Joint Project Patent for Ventana’s files, including a
copy of the Joint Project Patent as filed together with notice of its filing
date and serial number.  If Blueprint elects not to prepare and file, or to
abandon during prosecution, any Joint Project Patent, it will so inform Ventana
in writing and, upon written notice to Blueprint, Ventana may, in its sole
discretion, prepare, file and/or prosecute such Joint Project Patent at its own
cost and expense.  The Parties agree to cooperate to execute all necessary and
lawful papers and instruments, to make all rightful oaths and declarations and
to provide reasonable consultation and assistance as may be necessary in the
preparation, prosecution, maintenance, and enforcement of any Joint Project
Patents. 

 

8.8.     Patent Term Restoration.  The Parties agree to cooperate and to take
reasonable actions to maximize the protections available under the safe harbor
provisions of 35 U.S.C. 102(c) (pre-AIA 35 U.S.C. 103(c)) for United States
Patents.  The Parties shall cooperate with each other, including to provide
necessary information and assistance as the other Party may reasonably request,
in obtaining patent term restoration or supplemental protection certificates or
their equivalents in any country in the Territory where applicable to the Joint
Project Patents and any other Patents claiming Inventions.  In the event that
elections with respect to obtaining such patent term restoration are to be made,
Blueprint shall have the right to make the election and Ventana agrees to abide
by such election. 

 

9.          LICENSES

 

9.1.     Blueprint Generic Assay License to Ventana.  Blueprint hereby grants
Ventana a perpetual, irrevocable, royalty-free, non-exclusive license in the
Territory under Blueprint Background Intellectual Property and, subject to
Section 4.3, the Undisclosed Specific Diagnostic Intellectual Property, to the
extent reasonably necessary to make, have made, use, sell, offer for sale,
import and otherwise Commercialize the Ventana Assay in the Diagnostic Field in
accordance with this Agreement.  The license granted in this Section 9.1 is not
sublicensable, except to Ventana’s Divisional Affiliates and any Third Party
engaged in the development, manufacture or Commercialization of the Ventana
Assay.  For clarity, nothing contained in this Section 9.1 is intended or shall
be construed to grant to Ventana or its Affiliates any license to use, make,
have made, sell, offer for sale, import or otherwise exploit any Blueprint
Product. 

 

9.2.     Blueprint Product Specific License to Ventana.  Blueprint hereby grants
Ventana a royalty-free, non-exclusive license in the Territory under any
Specific Diagnostic Intellectual Property, the Blueprint Inventions, the
Blueprint Project Results and Blueprint’s interests in any Joint Inventions and
Joint Project Results to the extent reasonably necessary to make, have made,
use, sell, offer for sale, import and otherwise Commercialize the Ventana IVD
with the Blueprint Product in the Diagnostic Field during the Term in accordance
with this Agreement.  The license granted in this Section 9.2 is not
sublicensable, except to Ventana’s Divisional Affiliates and any Third Party
engaged in the development, manufacture or Commercialization of the Ventana IVD.
   For clarity, nothing contained in this Section 9.2 is intended or shall be
construed to grant to Ventana or its Affiliates any license to use, make, have
made, sell, offer for sale, import or otherwise exploit any Blueprint Product.

 

9.3.     Ventana License to Blueprint.  Ventana hereby grants to Blueprint a
royalty-free, non-exclusive license in the Territory under: (i) Ventana’s
Know-How and Ventana’s interests in any Joint Inventions and Joint Results to
the extent reasonably necessary to make, have made, use, sell, offer for sale,
import and otherwise Commercialize the Blueprint Product (including for use with
any Assay) irrevocably and in perpetuity in accordance with this Agreement, and
(ii) Ventana’s Background Intellectual Property, the Ventana Inventions and the
Ventana Project Results to the extent reasonably necessary to make, have made,
use, sell, offer for sale, import and otherwise Commercialize the Blueprint
Product with the Ventana





-  25  -

--------------------------------------------------------------------------------

 

 

IVD during the Term in accordance with this Agreement.  The license granted in
this Section 9.3 is not sublicensable, except to Blueprint’s Divisional
Affiliates and any Third Party engaged in the development, manufacture or
Commercialization of the Blueprint Product.  For clarity, and except in
connection with the Commercialization of the Blueprint Product, nothing
contained in this Section 9.3 is intended or shall be construed to grant to
Blueprint or its Affiliates any license to use, make, have made, sell, offer for
sale, import or otherwise exploit any Ventana Assay or Ventana Platform
Technology.    

 

9.4.     Blueprint Trademark License to Ventana.  Blueprint, on behalf of itself
and its Affiliates, hereby grants to Ventana and its Divisional Affiliates, a
non-exclusive, perpetual (except as set forth in the termination section of this
Agreement), royalty-free right and license to use the Blueprint Trademark Rights
and corporate names of Blueprint and its Affiliates for use in performance of
development Activities under a Project Schedule and the Commercialization of a
Ventana IVD in conjunction or for use with, or referring to, the Blueprint
Product, in each case, in the Markets; provided,  however, that Ventana shall:
(i) use the Blueprint Trademark Rights and corporate names of Blueprint and its
Affiliates in a manner consistent with the standards provided in writing by
Blueprint from time to time and that do not otherwise diminish the value of or
dilute such marks and corporate names, (ii) upon request, from time to time,
provide samples of the Package Instructions, packaging, Labeling, advertising or
promotional materials that use such Blueprint Trademark Rights or corporate
names, and (iii) promptly notify Blueprint if it becomes aware of actual or
possible infringement of Blueprint Trademark Rights in connection with any
Ventana Assay or the activities contemplated under this Agreement.    

 

9.5.     Ventana Trademark License to Blueprint.  Ventana, on behalf of itself
and its Affiliates, hereby grants to Blueprint and its Divisional Affiliates a
non-exclusive, perpetual (except as set forth in the termination section of this
Agreement), royalty-free right and license to use the Ventana Trademark Rights
and corporate names of Ventana and its Affiliates, if applicable, for use in
performance of development Activities under a Project Schedule and the
Commercialization of the Blueprint Product in conjunction or for use with, or
referring to, any Ventana IVD intended for use with the Blueprint Product, in
each case, in the Markets; provided,  however, that Blueprint shall: (i) use the
Ventana Trademark Rights and corporate names of Ventana and its Affiliates in a
manner consistent with the standards provided in writing by Ventana from time to
time and that do not otherwise diminish the value of or dilute such marks and
corporate names, (ii) upon request, from time to time, provide samples of the
Package Instructions, packaging, Labeling, advertising or promotional materials
that use such Ventana Trademark Rights or corporate names, and (iii) promptly
notify Ventana if it becomes aware of actual or possible infringement of Ventana
Trademark Rights in connection with the Blueprint Product or the activities
contemplated under this Agreement.

 

9.6.     No Other Rights; No Implied Licenses.  Only the licenses and other
rights expressly granted by one Party to the other Party under terms of this
Agreement are of any legal force or effect.  No other licenses or other rights
are granted, conveyed or created (whether by implication, estoppel or
otherwise). 

 

10.         MANAGEMENT

 

10.1.     Committees; Generally. 

 

10.1.1.     Membership and Decisions.  Each Party shall only appoint as
representatives to a Committee those of its employees who have appropriate
experience, knowledge, and ongoing familiarity with the Projects in their
then-current phases.  Each Party shall be free to replace such representatives
to a Committee with a new representative, upon prior written notice to the other
Party.  Unless set forth to the contrary by the JSC, decisions of (including
approval by) each Committee shall be by consensus, with each Party having one
(1) vote.

 

10.1.2.     Meetings.  The JSC shall meet (either in person, telephonically or
via video conference) not less than twice per year or at such other frequency as
agreed by the respective JSC



-  26  -

--------------------------------------------------------------------------------

 

 

members; other Committees shall meet as directed by the JSC.  Additional
representatives of the Parties may from time to time be invited to attend
Committee meetings, subject to the other Party’s prior consent which shall not
be unreasonably withheld, conditioned or delayed.  On a meeting by meeting
basis, choice of the meeting location shall alternate between the Parties and
the chair of each Committee shall alternate between a representative of
Blueprint and a representative of Ventana.  Each Party shall bear its own
expenses related to the attendance of meetings by its representatives.

 

10.1.3.     Management and Administration.  The Parties shall alternate
recording minutes of the meetings and draft minutes of the meetings of each
Committee, which will be generated and circulated to its members within ten (10)
Business Days following each meeting and finalized by the applicable Committee
promptly thereafter. 

 

10.2.     Joint Steering Committee. 

 

10.2.1.     Membership and Powers.  Within thirty (30) days after the Effective
Date, the Parties shall form a joint steering committee (“Joint Steering
Committee” or “JSC”) to facilitate the efficient and orderly transfer of
information and coordination of processes related to the development, Regulatory
Approval and Commercialization of the Blueprint Products and the Ventana IVDs
that are the subject of this Agreement.  The initial members of the JSC shall
be: (a) the LifeCycle Leader of the Companion Diagnostic Lifecycle and the Head
of CDx Partnering representing Ventana, and (b) comprised of the Vice President
of Translational Medicine and the Chief Business Officer representing Blueprint.
   

 

10.2.2.     Responsibilities.  The role and responsibilities and decision-making
authority of the JSC is to generally manage and optimize the collaboration
between the Parties on Projects in accordance with this Agreement and each
applicable Project Schedule.  The JSC’s responsibilities shall include the
following functions: (i) facilitating the transfer of information and data
required hereunder, (ii) facilitating the cooperation of the Parties, when
requested, to provide the information and support required to be provided by a
Party hereunder, (iii) facilitating coordinated interpretation of clinical data
as reasonably necessary in connection with the performance of a Project
Schedule, (iv) discussing freedom to operate in relation to any Ventana IVD,
(v) coordination of planned marketing activities as required under any
Commercialization Plan, (vi) forming additional Committees as the Parties may
agree, (vii) resolving disputes escalated by any other Committees, and
(viii) taking such other actions as may be specifically allocated to the JSC by
the Parties from time to time.  In the event that the JSC is unable to resolve a
dispute arising hereunder, then, subject to Section 10.6, such dispute shall be
escalated to the Parties’ Senior Officers pursuant to Section 15.1.

 

10.3.     Joint Development Committee. 

 

10.3.1.     General.  Upon the request of either Party, the JSC shall form a
joint development committee (a “Joint Development Committee” or “JDC”) for each
Project.  The JDC shall have the role and responsibilities and decision-making
authority as set forth below.  Blueprint shall reimburse Ventana for the travel
and related costs for Ventana’s representatives for such meetings; provided,
that (i) such reasonable out-of-pocket travel and related costs have been
approved in advance by the JDC, and (ii) such representatives of Ventana have
adhered to applicable company travel guidelines as agreed upon by the JSC.

 

10.3.2.     Responsibilities.  The JDC shall be responsible for reviewing and
reporting on the progress of each Project, and ensuring that each Project
proceeds according to the timelines set forth in the applicable Project
Schedule.  The JDC shall be informed of, and each Party shall reasonably and in
good faith consider the other Party’s views on the following decisions prior to
submission of the relevant documents to Regulatory Authorities or finalization
of such decisions:





-  27  -

--------------------------------------------------------------------------------

 

 

(i) approval of the requirements for the Ventana IVD; (ii) selection of the
primary antibody (as applicable) for the Ventana IVD and any standards for the
Ventana IVD; (iii) the Labeling (including the “Intended Use” statement to be
submitted in a PMA) to be submitted in a Regulatory Submission or otherwise to
be presented to a Regulatory Authority for the Ventana IVD; (iv)  the decision
regarding the type of approval application to be developed and filed for
Regulatory Approval for the Ventana IVD (e.g., in the U.S., the decision whether
the Ventana IVD will be developed for Regulatory Approval under a PMA or a
510(k)); (v) selection of any Scoring Algorithm with respect to the Ventana IVD;
and (vi) the decision whether a particular RUO Product should be developed and
launched. 

 

10.4.     Joint Commercialization Committee. 

 

10.4.1.     General.  Upon request by either Party, the Parties shall form a
joint commercialization committee (the “Joint Commercialization Committee” or
“JCC”) comprised of three (3) representatives of each Party, to be designated by
each Party in its sole discretion.    The JCC shall have at least one
representative responsible for Commercialization from each Party.  The JCC shall
be responsible for planning and coordinating the activities of the Parties with
respect to the Commercialization of the Ventana IVD with the objective of
assuring that: (i) the Ventana IVD is Commercialized in a manner that supports
diagnostic testing for the Blueprint Product, and (ii) the Ventana IVD is
commercially available and being supplied to support diagnostic testing for the
Blueprint Product in all countries of the Markets in sufficient quantities.    

 

10.4.2.     Responsibilities.  Unless otherwise agreed to in writing by the
Parties, the responsibilities of the JCC shall include the following activities:
(i) to discuss, coordinate and make efforts to align the launch, marketing and
Commercialization of the Ventana IVD and the Blueprint Product, including the
exchange of information on forecasted demand of the Ventana IVD for use with the
Blueprint Product; (ii) to discuss and coordinate Ventana’s activities
supporting the Commercialization of the Ventana IVD, such as sales training
(including, at Ventana’s discretion, training for Blueprint sales
representatives), promotion, customer service, support and education activities;
(iii) to discuss and coordinate possible activities with respect to quality
assurance plans (including training and monitoring programs for the Ventana
IVD); (iv) to discuss and resolve issues concerning shelf-supply and emergency
stocks of Ventana IVD; and (v) such other activities as mutually agreed between
the Parties from time to time.  The Parties acknowledge and agree that the JCC
shall not have any powers to make decisions with respect to Ventana’s
development and Commercialization of the Ventana Assay in relation to the use of
such Ventana Assay with Third Party products (including products that may be
competitive to the Blueprint Product). 

 

10.5.     Joint Patent Committee.

 

10.5.1.     General.  Upon request by either Party, the Parties shall form a
joint patent committee (the “Joint Patent Committee” or “JPC”) comprised of one
or more representatives of each Party, to be designated by each Party in its
sole discretion; provided, that at least one representative is a licensed patent
attorney or patent agent.    

 

10.5.2.     Responsibilities.  The JPC shall be responsible for planning and
coordinating the activities of the Parties with respect to matters involving
Joint Inventions and Joint Project Patents as follows: (a) allocating
responsibility for prosecution of applications for Joint Project Patents,
(b) providing the Parties with copies of material communications submitted to,
and received from, any Patent authority regarding Joint Inventions,
(c) providing drafts of any material filings or responses to be made to such
Patent authorities a reasonable amount of time in advance of submitting such
filings or responses so that the Parties may have an opportunity to review and
comment, (d) ensuring that Joint Project Patents are not abandoned or not
maintained without proper coordination, (e) conferring regarding Third Party
infringement of any Joint Project Patents, misappropriation or misuse of any
Joint Know-How that is subject to this Agreement, (f) conferring





-  28  -

--------------------------------------------------------------------------------

 

 

regarding Third Party Claims contesting the validity or enforceability of any
Joint Project Patents, and (g) enforcing Joint Project Patents. 

 

10.6.     Committee Decision-Making and Related Restrictions.  As further
specified in this Agreement and each Project Schedule, Blueprint shall have
final decision making authority with respect to all matters regarding the
Blueprint Product and with respect to Drug Specific Assay Matters, and Ventana
shall have final decision making authority with respect to all matters regarding
the Ventana IVD (other than Drug Specific Assay Matters).  Neither Ventana nor
any Committee shall have any authority over the conduct of any Clinical Trial
or, in each case, any protocol therefor for a Blueprint Product.  No Committee
shall have the power or authority to amend the terms and conditions of this
Agreement.

 

11.        NON-EXCLUSIVITY; INDEPENDENCE AND NON-INTERFERENCE

 

11.1.     Non-Exclusive Relationship.  The Parties’ relationship hereunder is
non-exclusive.  Ventana may enter into arrangements whether or not similar to
those described in this Agreement with Third Parties (including its Affiliates);
Blueprint also may enter into arrangements whether or not similar to those
described in this Agreement with Third Parties (including its
Affiliates).  Nothing in this Agreement will be construed as restricting either
Party’s ability to acquire, license, develop, manufacture or distribute for
itself, or have others acquire, license, develop, manufacture or distribute for
such Party, similar technology performing the same or similar functions as the
technology contemplated by this Agreement, or to market and distribute such
similar technology in addition to, or in lieu of, the technology contemplated by
this Agreement; provided, that such Party complies with all provisions herein. 

 

11.2.     Independent Development Efforts.  The Parties acknowledge and agree
that Blueprint, Ventana and their respective Affiliates will retain the right to
perform independent development, including as further outlined in this Section
11.2.  As used herein, the term “Independent Development” shall mean the
undertaking of development work; provided, that such work is: (i) not prohibited
by this Agreement, and (ii) undertaken without the unpermitted aid, application
or use of any of the other Party’s Background Intellectual Property or
Inventions.    

 

11.2.1.     Independent Development by Blueprint.  Blueprint and its Affiliates
have and shall retain ownership of all rights, title, and interest in and to the
Blueprint Compound and are free to conduct Independent Development involving the
use of the Blueprint Compound for any purpose (whether alone or in combination
with any other product or service) and in collaboration with any Third
Party.  The foregoing shall include Blueprint’s rights to independently utilize
diagnostic tests (including in vitro, complementary or companion diagnostic
products), other than or in addition to the Ventana IVD in connection with the
development or Commercialization of the Blueprint Compound or any other
compound, whether alone or in collaboration with Third Parties. 

 

11.2.2.     Independent Development by Ventana.  Ventana or its Affiliates have
and shall retain ownership of all rights, title, and interest in and to the
Ventana Assay and are free to conduct Independent Development involving the use
of the Ventana Assay or the Ventana Platform Technology for any purpose (whether
alone or in combination with any other product or service) and in collaboration
with any Third Party.  The foregoing shall include Ventana’s rights to
independently develop, utilize, or Commercialize the Ventana Assay, the Ventana
Platform Technology and other diagnostic tests and platforms (including in
vitro, complementary or companion diagnostic products), whether alone or in
collaboration with Third Parties, for use either alone or in conjunction with
the development or Commercialization of any pharmaceutical products other than
the Blueprint Product, provided that in no event shall Ventana have any right to
use or disclose any Clinical Outcomes Data, Regulatory Documentation of
Blueprint or other Highly Sensitive Data of Blueprint for such purpose. 

 

11.3.      […***…]    





-  29  -

--------------------------------------------------------------------------------

 

 

12.         TERM AND TERMINATION 

 

12.1.     Term.  The term of this Agreement will commence upon the Effective
Date, and shall continue until terminated in accordance with this Article 12
(the “Term”).  If all Projects hereunder have been terminated in accordance with
this Article 12, then either Party may terminate this Agreement for its business
convenience upon thirty (30) days’ prior written notice to the other Party. 

 

12.2.     Termination For Cause.    

 

12.2.1.     Termination Rights.  Either Blueprint or Ventana may terminate this
Agreement or any Project Schedule immediately by written notice to the other
Party, in the event that the other Party has failed to cure its material breach
of this Agreement (or the respective Project Schedule) within sixty (60) days of
its receipt of notice of such breach; provided,  however, that a termination of
the entire Agreement (as compared with a Project Schedule) shall only take place
if the breach is material with respect to this Agreement as a whole or of a
material provision of all of the Project Schedules.  Either Blueprint or Ventana
also may terminate this Agreement (and any or all Project Schedules) immediately
by written notice to the other Party, if the other Party becomes insolvent,
makes or has made an assignment for the benefit of creditors, is the subject of
proceedings in voluntary or involuntary bankruptcy instituted on behalf of or
against it (except for involuntary bankruptcies which are dismissed within
ninety (90) days) or has a receiver or trustee appointed for substantially all
of its property.  Regardless of which Party terminates under this Section
12.2.1, Ventana shall cease performing all work not necessary for the orderly
close-out of the applicable Activities and for fulfillment of any regulatory
requirements.    

 

12.2.2.     Effect of Termination by Blueprint for Cause.  In the event of
termination by Blueprint pursuant to Section 12.2.1, in addition to any other
remedies Blueprint may have under Applicable Laws, if requested by Blueprint,
the Parties shall promptly meet to prepare a close-out Project Schedule and
Ventana also shall use Commercially Reasonable Efforts to conclude or transfer
such Project(s), as instructed by Blueprint, as expeditiously as reasonably
possible.  With respect solely to the Blueprint Products being developed or
Commercialized under the terminated Project(s), upon Blueprint’s notice, Ventana
shall provide and the Parties shall negotiate in good faith to select and agree
upon and implement, one or more Replacement Diagnostic Solutions that are
reasonably acceptable to Blueprint.    

 

12.2.3.     Effect of Termination by Ventana for Cause.  In the event of
termination by Ventana pursuant to Section 12.2.1, in addition to any other
remedies Ventana may have under Applicable Laws, Blueprint shall pay Ventana any
outstanding amounts due in accordance with this Agreement prior to or in
connection with such termination. 

 

12.3.     Termination by Blueprint Other Than for Cause.    

 

12.3.1.     Other Blueprint Termination Rights.  Blueprint may terminate any
individual Project Schedule upon: (i) thirty (30) days’ prior written notice to
Ventana in the event of a Drug Development Failure, and (ii) thirty (30) days’
prior written notice at any time and for any (or no) reason.    

 

12.3.2.     Effect of Blueprint Termination.  In the event of a termination by
Blueprint under this Section 12.3, with regard to the terminated Project(s):
(i) Ventana shall cease performing all work not necessary for the orderly
close-out of the applicable Activities, (ii) Ventana shall wind down such
Project(s) in accordance with all regulatory requirements, and (iii) Blueprint
shall pay Ventana all amounts due for Activities performed prior to the date of
termination and on account of winding up such Project.  If the Ventana Assay has
entered Ventana’s design control and Blueprint terminates an individual Project
Schedule under part (ii) of Section 12.3.1, then  […***…]. 





-  30  -

--------------------------------------------------------------------------------

 

 

12.4.     Termination by Ventana Other Than for Cause.    

 

12.4.1.     Other Ventana Termination Rights.  Any Project hereunder may be
terminated by Ventana  […***…], upon thirty (30) days’ written notice (except
that in the case of clause (iii)(d), one hundred and eighty (180) days’ written
notice shall be required with respect to any Market for which Regulatory
Approval has been obtained for a Ventana IVD) if:  […***…].    In the case of
termination pursuant to clause (a), (c) or (d) of this Section 12.4.1, Ventana
shall have the right to exercise any such termination right only on a
Market-by-Market basis with respect to the applicable Market(s).

 

12.4.2.     Effect of Ventana Termination.  In the event of a termination by
Ventana under Section 12.3.1, with regard to the terminated Project Schedule(s):
(i) the Parties shall promptly meet to prepare a close-out Project Schedule,
(ii) Ventana shall cease performing all work not necessary for the orderly
close-out of the applicable Activities or for the fulfillment of any regulatory
requirements, (iii) Ventana shall use Commercially Reasonable Efforts to
conclude or transfer such Project(s), as instructed by Blueprint, as
expeditiously as reasonably possible and in accordance with all regulatory
requirements, and (iv) Blueprint shall pay Ventana any outstanding amounts due
for Activities performed prior to or in connection with such
termination.  Without limitation of the last sentence of Section 12.4.1, in the
event Ventana terminates an individual Project under parts (ii) or (iii) of
Section 12.4.1, then solely with respect to any Blueprint Product that is the
subject of the terminated Project(s), at Blueprint’s request, the Parties shall
negotiate in good faith to select and agree upon and implement one or more
Replacement Diagnostic Solutions with respect to the applicable country(ies) in
the Markets that are reasonably acceptable to both Parties. 

 

12.5.     Return of Materials and Confidential Information.  At the earlier of
completion or termination of a particular Project (or this Agreement as a
whole), and except as otherwise permitted herein, each Party shall destroy or
return at the other Party’s expense and election, Project-related Materials
(other than Generic Leftover Materials) and Confidential Information of the
other Party.  Notwithstanding the foregoing, the non-requesting Party shall be
permitted to retain such Confidential Information: (i) to the extent necessary
or useful for purposes of performing any continuing obligations or exercising
any ongoing licenses or other rights hereunder and, in any event, a single copy
of such Confidential Information for archival purposes, and (ii) any computer
records or files containing such Confidential Information that have been created
solely by such non-requesting Party’s automatic archiving and back-up
procedures, to the extent created and retained in a manner consistent with such
non-requesting Party’s standard archiving and back-up procedures, but not for
any other uses or purposes. 

 

12.6.     Non-Exhaustive Remedy.  Except as otherwise expressly provided herein,
termination of this Agreement (either in its entirety or with respect to one (1)
or more Project Schedules)) in accordance with the provisions hereof shall not
be construed as an election of remedies in lieu of those remedies that might
otherwise be available under or in connection with this Agreement.

 

12.7.     Survival.  Termination or expiration of this Agreement will not
relieve either Party of any liability which accrued hereunder prior to the
effective date of such termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party’s right to obtain
performance of any obligation arising hereunder. Sections 3.2.2, 3.2.4, 3.3,
4.1.2, 4.2, 4.7.3, 4.7.4, 4.7.5, 4.8, 5.1 (last sentence only), 5.9.1, 5.9.3,
and 5.9.4 (but only to the extent that at the time of such termination or
expiration Ventana is obligated to provide a Replacement Diagnostic Solution to
Blueprint), 5.10, 5.11, 6.1 and 6.2 (in each case solely as applicable to
payment obligations that have accrued prior to the effective date of such
termination or expiration), 6.3, 6.4, 6.5, 7 (subject in the case of Sections
7.1.1 and 7.2.2 to the relevant periods stated therein, as applicable), 8, 9.1
(including the third sentence of Section 4.3 to the extent necessary to give
effect thereto), 9.3 (but only with respect to the grant set forth in part (i)),
9.6, 12, 13.4, 14, 15 and 16 shall





-  31  -

--------------------------------------------------------------------------------

 

 

survive any termination or expiration of this Agreement, as the case may be.

 

13.        WARRANTIES AND DISCLAIMERS

 

13.1.     General Warranties.  Each Party hereby represents and warrants to the
other Party as of the Effective Date that: (i) it is a corporation duly
organized, validly existing, and in good standing under Applicable Laws, (ii) it
has obtained all necessary consents, approvals and authorizations of all
Regulatory Authorities (both inside and outside the Markets) and other Persons
required to be obtained by it in connection with this Agreement, (iii) the
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action on its part, (iv) it has, to the best of its
knowledge, the right to grant the applicable rights and licenses provided for
under this Agreement, (v) all Samples that it provides to the other Party
hereunder shall comply with the applicable Sample Requirements, and (vi) it
shall perform its obligations and exercise its rights under this Agreement in
compliance with Applicable Law. 

 

13.2.     No Inconsistent Agreements.  Each of Ventana and Blueprint further
hereby represents, warrants and covenants to the other Party that during the
Term it will not grant or convey to any Third Party any right, license or
interest in any Intellectual Property that is, or would become, inconsistent
with the rights and licenses expressly granted to the other Party under this
Agreement. 

 

13.3.     No Debarment Nor Prohibited Payments.  Each Party hereby certifies
that it will not and has not employed or otherwise used in any capacity the
services of any Persons debarred under Title 21 United States Code Section 335a
in performing any Activities under this Agreement.  Each Party further
represents and warrants that in connection with the subject matter of this
Agreement: (i) none of its employees, agents, officers or directors is a Foreign
Official as defined in the U.S. Foreign Corrupt Practices Act, (ii) it will not
make, accept or request any payment, either directly or indirectly, of money or
other assets to any Third Party where such payment would constitute violation of
any Applicable Laws, including the U.S. Foreign Corrupt Practices Act and the UK
Bribery Act 2010, (iii) regardless of legality, it shall neither make, accept
nor request any such payment for the purpose of improperly influencing the
decisions or actions of any Third Party, (iv) it shall report any suspected or
actual violation of this Section 13.3 to the other Party upon becoming aware of
the same.    

 

13.4.     Disclaimers.  EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 13, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER PARTY HEREUNDER,
EXPRESS, IMPLIED, OR STATUTORY, AND EACH PARTY HEREBY DISCLAIMS ANY AND ALL
OTHER WARRANTIES OR REPRESENTATIONS, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
OR FOR NON-INFRINGEMENT OF A PATENT, TRADEMARK OR OTHER INTELLECTUAL PROPERTY
RIGHTS.

 

14.        INDEMNIFICATION AND LIMITATIONS ON LIABILITY 

 

14.1.     Indemnification by Ventana.  Ventana shall defend, indemnify and hold
each of Blueprint, its Affiliates and their respective directors, officers,
employees and agents, together with the successors and assigns of any of the
foregoing (each, a “Blueprint Indemnitee”) harmless from and against any and all
claims, suits, actions, demands or judgments made by a Third Party
(collectively, “Third Party Claims”) and any and all resultant liabilities,
damages, settlements, penalties, fines, costs or expenses (including reasonable
attorneys’ fees) (“Liabilities”) to the extent that such Third Party Claims and
Liabilities arise out of, or in connection with this Agreement and: (i) a
Ventana Indemnitee’s gross negligence or willful misconduct, (ii) a Ventana
Indemnitee’s violation of Applicable Laws, (iii) the breach by Ventana of any of
its representations and warranties or obligations under this Agreement,
(iv) personal injury or death caused by the use or administration of the Ventana
IVD hereunder; provided,  however, that Ventana’s obligations under this Section
14.1 shall be excused to the extent that such Third Party Claims or Liabilities





-  32  -

--------------------------------------------------------------------------------

 

 

arise out of (a) a Blueprint Indemnitee’s gross negligence or willful
misconduct, (b) a Blueprint Indemnitee’s violation of Applicable Laws, or
(c) the breach by Blueprint of any of its representations, warranties or
obligations under this Agreement.    

 

14.2.     Indemnification by Blueprint.  Blueprint shall defend, indemnify and
hold each of Ventana, its Affiliates, and their respective directors, officers,
employees and agents, together with the successors and assigns of any of the
foregoing (each, a “Ventana Indemnitee”) harmless from and against any and all
Third Party Claims and any and all resultant Liabilities, to the extent that
such Third Party Claims and Liabilities arise, out of, or in connection with
this Agreement, and: (i) a Blueprint Indemnitee’s gross negligence or willful
misconduct, (ii) a Blueprint Indemnitee’s violation of Applicable Laws,
(iii) the breach by Blueprint of any of its representations and warranties or
obligations under this Agreement, and (iv) personal injury or death caused by
the use or administration of a Blueprint Product, and (v) medical malpractice
occurring in connection with any Clinical Trials of a Blueprint Product;
provided,  however, that Blueprint’s obligations under this Section 14.2 shall
be excused to the extent that such Third Party Claims or Liabilities arise out
of (a) a Ventana Indemnitee’s gross negligence or willful misconduct, (b) a
Ventana Indemnitee’s violation of Applicable Laws, or (c) the breach by Ventana
of any of its representations, warranties or obligations under this Agreement.  
 

 

14.3.     Procedure.  A Party seeking indemnification under Section 14.1 or
Section 14.2 (an “Indemnitee”), shall notify the other Party (the “Indemnitor”)
upon becoming aware of any Third Party Claim that may be subject to
indemnification under this Section 14.  Failure to provide such notice shall not
constitute a waiver or release of the Indemnitee’s rights to indemnification,
except to the extent that such delay or failure materially prejudices the
Indemnitor.  The Indemnitee shall cooperate reasonably with the Indemnitor and
its legal representatives in connection with the investigation and defense of
any Third Party Claim or Liability covered by this Section 14.  Neither Party
may enter into any settlement, consent judgment or other voluntary final
disposition of any Third Party Claim or Liability for which an Indemnitee seeks
indemnification hereunder without the prior written consent of the other Party,
if such settlement would: (i) impose any monetary obligation on the other Party
or any of its Affiliates, (ii) constitute an admission of guilt or wrong-doing
by the other Party or any of its Affiliates, or (iii) require the other Party or
any of its Affiliates to submit to an injunction or otherwise limit the other
Party’s or any of its Affiliates’ rights under this Agreement.    

 

14.4.     Limitation of Damages.  EXCEPT IN THE EVENT OF THE GROSS NEGLIGENCE,
INTENTIONAL BREACH OR FRAUD OF A PARTY, OR A PARTY’S WILLFUL AND ONGOING BREACH
OF ITS OBLIGATIONS UNDER ARTICLE 7, NEITHER PARTY NOR ANY OF ITS AFFILIATES OR
(SUB)LICENSEES SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY, MULTIPLE OR OTHER SIMILAR DAMAGES (INCLUDING ANY CLAIMS FOR
LOST PROFITS OR REVENUES) ARISING FROM OR RELATING TO THIS AGREEMENT.  EXCEPT
FOR LIABILITIES ARISING OUT OF THIRD PARTY CLAIMS UNDER SECTIONS 14.1 OR 14.2
(WHICH LIABILITIES, REGARDLESS OF THEIR CHARACTERIZATION BY SUCH THIRD PARTY,
SHALL BE CONSIDERED DIRECT DAMAGES HEREUNDER),  […***…].

 

14.5.     Insurance.  During the Term and until the last Project conducted under
this Agreement, each Party shall maintain reasonable and customary liability
insurance under this Agreement, or the equivalent amount in self-insurance.  It
is expressly understood that this requirement does not, in any way, represent
that the types and minimum limits of insurance specified herein are sufficient
or adequate to protect a Party’s interests or liability. 

 

15.        DISPUTE RESOLUTION    

 

15.1.     Resolution of Disputes by Senior Officers.  Any unresolved
disagreement or dispute (“Dispute”) arising at the JSC or otherwise shall be
referred to the Parties’ respective senior officers





-  33  -

--------------------------------------------------------------------------------

 

 

designated below (the “Senior Officers”), or their respective designees, for
resolution through good faith negotiations over a period of up to thirty (30)
days.  To the extent that a Party’s Senior Officer delegates his/her
responsibility for resolution of a Dispute to another officer of such Party,
such Party shall ensure that the designee has all necessary and appropriate
authority to fully resolve the Dispute on behalf of such Party.  No such Senior
Officer shall be a Party’s representative on the JSC or any other Committee
hereunder.  Such Senior Officers are as follows:

 

For Blueprint:   Chief Executive Officer

For Ventana:     The individual to whom Ventana’s most senior JSC member
reports.

 

15.2.     Arbitration.  Except for those matters for which a Party has final
decision-making pursuant to Section 10.6 and as set forth in Section 15.8, any
Dispute between the Parties arising in connection with this Agreement or their
performance hereunder not resolved pursuant to Section 15.1 shall be finally
resolved through binding arbitration.  The arbitration shall be conducted
pursuant to the Commercial Arbitration Rules and Supplementary Procedures for
Large Complex Disputes of the American Arbitration Association (“AAA”) and the
provisions of this Section 15.2.    

 

15.3.     Arbitration Panel.  The arbitration shall be conducted by a panel of
three (3) arbitrators.  Within thirty (30) days after the initiation of the
arbitration, each Party will nominate one individual to act as an arbitrator,
and the two arbitrators so named will then jointly appoint the third arbitrator
within thirty (30) days of their appointment, who will serve as chairperson of
the arbitration panel.  All three (3) arbitrators must be independent Third
Parties having at least ten (10) years of dispute resolution experience
(including judicial experience) or legal or business experience in the
biotechnology, pharmaceutical or diagnostics industry.  If any Party fails to
timely nominate its arbitrator, or if the arbitrators selected by the Parties
cannot agree on the individual to be named as chairperson within such thirty
(30) day period, the AAA will make the necessary appointments for such
arbitrator(s) or the chairperson.  Once appointed by a Party, such Party will
have no ex parte communication with its appointed arbitrator.

 

15.4.     Location and Proceedings.  The place of arbitration will be in
Wilmington, Delaware or such other venue as the Parties may mutually agree.  The
arbitration proceedings and all communications with respect thereto will be in
English.  Any written evidence originally in another language will be submitted
in English translation accompanied by the original or a true copy thereof.  The
arbitrators have the power to decide all matters in Dispute, including any
questions of whether or not such matters are subject to arbitration
hereunder.  The decisions of the arbitrators shall be final and binding on the
Parties and shall not be subject to appeal.

 

15.5.     Limitation on Awards.  Except as permitted in Section 14.4, the
arbitrators shall have no authority to award any punitive, exemplary,
consequential, indirect, special or other similar damages.  Each Party shall
bear its own costs and expenses (including attorneys’ fees and expert or
consulting fees) incurred in connection with the arbitration.  The Parties shall
equally (50:50) share the arbitrator’s fees and any other administrative costs
and expenses associated with the arbitration. 

 

15.6.     Confidentiality.  Neither Party, nor any of the arbitrators, shall be
permitted to disclose the existence, content or results of any arbitration
proceedings pursuant to this Article 15, without the prior written consent of
both Parties.

 

15.7.     Governing Law.  The formation, existence, performance, validity and
all aspects of this Agreement shall be governed by and construed in all respects
in accordance with the laws of the State of Delaware, U.S., excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. 

 

15.8.     Intellectual Property Disputes.  Notwithstanding anything herein to
the contrary, any and all issues regarding the scope, inventorship,
construction, validity, enforceability or ownership of the Background
Intellectual Property of each Party, the Blueprint Inventions, the Ventana
Inventions and the Joint Inventions shall be determined in a court of competent
jurisdiction under the local patents laws of the





-  34  -

--------------------------------------------------------------------------------

 

 

jurisdictions having issued the Intellectual Property in question.    

 

16.        MISCELLANEOUS

 

16.1.     Assignment. 

 

16.1.1.     Permitted Assignments.  Neither Party has the right to assign its
rights or obligations under this Agreement without the prior written consent of
the other Party (such consent not to be unreasonably withheld, conditioned or
delayed);  provided,  however, that (i) either Party may assign this Agreement
and all of its rights and obligations hereunder, without such consent, to a
person that acquires all or a majority of the shares or assets of such Party (or
the business or assets to which this Agreement pertains) whether by merger,
consolidation, reorganization, acquisition, sale, license or otherwise, and
(ii) each Party may assign this Agreement and all of its rights and obligations
hereunder, without such consent, to a Divisional Affiliate if the assigning
Party remains liable and responsible for the performance and observance of all
of the Divisional Affiliate’s duties and obligations hereunder.  Any assignment
not in accordance with this Section 16.1 shall be void.

 

16.1.2.     Assignment of One or More Project Schedules.  In the event that
Blueprint or its Affiliates have agreed in writing with a Third Party to
exclusively license (or otherwise sell, transfer or divest) Blueprint’s or its
Affiliates’ rights in a Blueprint Compound or a Blueprint Product to a Third
Party, either in their entirety or with respect to one or more Markets, and
Blueprint desires in connection therewith to assign to a Third Party any Project
Schedule and its rights in connection therewith, without limitation to Section
16.1.1, Blueprint shall have the right to assign such Project Schedule to such
Third Party pursuant to this Section 16.1.2 as follows: (i) in the case of any
such Third Party that does not constitute a Qualified Assignee, only with the
written consent of Ventana, not to be unreasonably withheld or delayed; (ii) in
the case of any such Third Party that does constitute a Qualified Assignee, upon
notice to Ventana without any requirement that Ventana provide consent.    

 

16.1.3.     Assignments to Qualified Assignees.  If Blueprint and a Third Party
who is a Qualified Assignee consent, and (i) if such Qualified Assignee has
executed a companion diagnostic collaboration agreement with Ventana in the five
(5) years prior to such time, then Ventana shall offer to novate the Project
Schedules applicable to such Blueprint Compound or Blueprint Product to such
Qualified Assignee under the terms of such companion diagnostic collaboration
agreement between Ventana and the Qualified Assignee, and (ii) if such Qualified
Assignee has not executed a companion diagnostic collaboration agreement with
Ventana in the five (5) years prior to such time, then Ventana shall offer to
novate the Project Schedules applicable to such Blueprint Compound or Blueprint
Product to such Qualified Assignee under the terms of a companion diagnostic
collaboration agreement with such Qualified Assignee on terms and conditions
that are substantially similar to those contained herein, but in no event less
favorable to such Qualified Assignee than Ventana’s then-current template master
collaboration agreement for companion diagnostics.    

 

16.1.4.     Rights to Intellectual Property of a Permitted Assignee.  The rights
to Intellectual Property, data and materials: (i) controlled by a Third Party
permitted assignee of a Party or any Person that is an affiliate of such Third
Party immediately prior to such assignment, which Intellectual Property, data
and materials were controlled by such assignee or any such affiliate (and not
such Party) immediately prior to such assignment (other than as a result of a
license or other grant of rights by such Party or its Affiliates to, or for the
benefit of, such Third Party or such affiliate); or (ii) controlled by a Third
Party that acquires all or a majority of the shares or assets of such Party (or
the business or assets to which this Agreement pertains) whether by merger,
consolidation, reorganization, acquisition, sale, license or otherwise, after
the Effective Date, or by any Person that is an affiliate of such Third Party
immediately prior to such acquisition,





-  35  -

--------------------------------------------------------------------------------

 

 

which Information, materials and intellectual property were controlled by such
Third Party or any such affiliate (and not such Party) immediately prior to such
acquisition (other than as a result of a license or other grant of rights by
such Party or its Affiliates to, or for the benefit of, such Third Party or such
affiliate), in each case ((i) and (ii)), shall be automatically excluded from
the rights licensed or granted to the other Party under this Agreement;
provided, that in each case ((i) and (ii)), that such exclusion shall not
continue to apply with respect to such Intellectual Property, data or materials
to the extent that such Party uses, practices or incorporates such Intellectual
Property, data or materials in its development Activities under a Project
Schedule after such assignment or acquisition.  Unless otherwise agreed by the
Parties, for purposes of any Project Schedule, the exclusion set forth in this
Section 16.1.4 shall not apply to Intellectual Property, data and materials
controlled by any Third Party that becomes a Qualified Assignee with respect to
such Project Schedule pursuant to Section 16.1.2 or 16.1.3. 

 

16.2.     Counterparts.  This Agreement and any Project Schedule hereunder may
be signed in two (2) or more counterparts (electronic transmission of scanned
signatures included), each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.  After electronic
transmission of scanned signatures the Parties shall, upon either Party’s
request, execute and exchange documents with original signatures. 

 

16.3.     Covenant Regarding Divisional Affiliates.    

 

16.3.1.     Ventana Covenant.  Ventana hereby covenants to Blueprint that in the
event that Ventana requires the services of any Affiliate covered by clause (ii)
of the definition of a Ventana “Divisional Affiliate” to perform Ventana’s
obligations under this Agreement, Ventana shall ensure that any employee or
agent of such Divisional Affiliate that is engaged in the Pharmaceutical Field
does not access Blueprint’s Confidential Information held by Ventana.    

 

16.3.2.     Blueprint Covenant.  Blueprint hereby covenants to Ventana that in
the event that Blueprint requires the services of any Affiliate covered by
clause (ii) of the definition of a Blueprint “Divisional Affiliate” to perform
Blueprint’s obligations under this Agreement, Blueprint shall ensure that any
employee or agent of such Divisional Affiliate that is engaged in the Diagnostic
Field does not access Ventana’s Confidential Information held by Blueprint.    

 

16.4.     Entire Agreement.  This Agreement sets out the entire agreement and
understanding between the Parties regarding the subject matter of this Agreement
and supersedes all prior discussions, arrangements and agreements, whether oral
or in writing or which may be inferred from the conduct of the Parties.  That
certain Services Agreement by and between the Parties effective May 27, 2015 is
hereby terminated and superseded by mutual agreement; provided,  however, that
any Confidential Information exchanged thereunder (and any Confidential
Information exchanged under that certain Mutual Non-Disclosure Agreement for
Pharmaceutical Related Diagnostics by and between the Parties effective as of
the 27th day of January, 2014) shall be subject to Article 7 of this Agreement,
and provided,  further, that that certain Exhibit A, effective as of August 3,
2015 to that Services Agreement shall be deemed to be a Project Schedule subject
to this Agreement, which Project Schedule is hereby ratified and affirmed by the
Parties in its entirety. 

 

16.5.     Force Majeure.  Neither Party shall be liable for failure or delay in
performance under this Agreement due to force majeure causes such as an act of
God, strike, lockout or other labor dispute, civil commotion, sabotage, fire,
flood, explosion, acts of any government, any other similar causes not within
the reasonable control of the Party affected (a “Force Majeure Event”).  In the
event either Party is unable to perform any of its obligations hereunder due to
a Force Majeure Event, such non-performing Party shall promptly notify the other
Party.  Performance hereunder shall be promptly resumed after the applicable
Force Majeure Event has been remedied.  If the Force Majeure Event lasts for
more than sixty (60) days, the other Party may terminate this Agreement or any
Project Schedule by written notice to the non-performing Party, and for purposes
of consequences of termination, solely clauses (i) and (ii) only of Section





-  36  -

--------------------------------------------------------------------------------

 

 

12.3.2 shall apply with respect to such termination.

 

16.6.     Notice.  All notices under this Agreement shall be in writing and
shall be sent by registered or certified mail, postage prepaid, or by overnight
courier service, to the attention of the general counsel at the addresses of the
respective Parties set forth in the first paragraph of this Agreement or to such
other address as the Party to whom notice is to be given may have provided to
the other Party.  Such notice shall be deemed to have been given (i) as of the
date delivered if such notice is delivered by hand, or (ii) on the second
Business Day (at the place of delivery) after deposit with an internationally
recognized overnight delivery service.

 

16.7.     Relationship of the Parties.  The relationship of the Parties is that
of independent contractors. 

 

16.8.     No Third Party Beneficiaries.  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any person or entity other than the Parties hereto and their
respective successors and assigns.

 

16.9.     Use of Parties’ Names.  The Parties will agree upon an initial form of
press release regarding their execution and entering into this Agreement, and
which is intended to be issued on or promptly after the Effective Date as
mutually agreed to by the Parties.  Thereafter, neither Party shall make (or
have made on its behalf) any oral or written release of any statement,
information, advertisement or publicity in connection with this Agreement which
uses the other Party’s name, symbols, or trademarks without the other Party’s
prior written approval. 

 

16.10.     Validity/Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision which shall remain in full force and effect. 

 

16.11.     Waiver; Modification of Agreement; Non-Exhaustion of Remedies.  No
waiver, amendment, or modification of any of the terms of this Agreement shall
be valid unless in writing and signed by authorized representatives of both
Parties.  Failure by either Party to enforce any rights under this Agreement
shall not be construed as a waiver of such rights nor shall a waiver by either
Party in one or more instances be construed as constituting a continuing waiver
or as a waiver in other instances.  The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by Applicable
Law or otherwise available except as expressly set forth herein.

 

[Signatures appear on subsequent page]

 





-  37  -

--------------------------------------------------------------------------------

 

 

 

In witness whereof, Ventana and Blueprint, intending to be legally bound, have
executed this Agreement as of the Effective Date by their respective duly
authorized representatives. 

 

 

 

 

 

 

 

Blueprint Medicines Corporation

    

Ventana Medical Systems, Inc.

 

 

 

 

 

By:

/s/ Jeffrey Albers

 

By:

/s/ Douglas Ward

 

 

 

 

 

Name:

Jeffrey Albers

 

Name:

Douglas Ward

 

 

 

 

 

Title:

President and CEO

 

Title:

VP & Life Cycle Leader, CDx

 

[Signature Page to Master Collaboration Agreement]

 

 

 



-  38  -

--------------------------------------------------------------------------------

 

Execution Draft

Project Schedule #1

 

DEVELOP A PREMARKET APPROVAL (PMA) READY AUTOMATED IHC IUO ENROLLMENT ASSAY FOR
FGF19

 

 

Project Snapshot:

 

 

 

Company:  Blueprint Medicines Corporation

Intended Use(s): Hepatocellular carcinoma (“HCC”)

Drug:      BLU-554

Pharmaceutical Class: Small molecule

Signaling Pathway: FGFR4

Assay Target(s): FGF19

Assay Needed:  FGF19 IHC

PMA to be submitted for: FGF19 IUO IHC

 

Capitalized terms used in this Project Schedule and defined in the Master
Collaboration Agreement between the Parties dated as of March 1, 2016 (the
“Collaboration Agreement”) shall have the meanings ascribed therein.

 

Effective Date: March 1, 2016

 

Scope of Work Summary

 

1.          IUO Development Stage

 

a.     Goal: to prepare an analytically validated, Investigational Use Only
Assay using the  […***…] antibody, the Benchmark ULTRA platform and OptiView
detection and verified to the United States’ FDA specifications that may be used
to select patients in registrational trial(s) of BLU-554 in hepatocellular
carcinoma (“HCC”).

 

b.     Anticipated Timeline  […***…] for HCC (the “Intended Use”).  Ventana will
use commercially reasonable efforts to have Ventana IUO ready for BLU-554
pivotal Clinical Trials. In the event the Ventana IUO will not be ready, a Joint
Project Team will identify contingencies to select patients for such trials such
as incorporating the Ventana CAP CLIA Lab.

 

c.     Estimated Fees to Blueprint for the Intended Use:  […***…] (excluding
passed through1 and optional costs as described further, and assuming Blueprint
has elected to  […***…])

 

2.          Clinical Development Stage and Product Registration

 

a.     Goals: (i) to use the Ventana IUO to determine patient eligibility in
Clinical Trials of BLU-554, and collect data from those trials to demonstrate
clinical utility of the Assay for FDA approval; (ii) conduct Inter-laboratory-
Reproducibility study, a diagnostic clinical study needed for FDA submission;
(iii) to seek product approval and/or registration with global regulatory
authorities.

 

b.     Anticipated Timeline: dependent on Blueprint’s clinical development plan

 

c.     Markets:  Based on this plan, Ventana is expected to seek registration
for the Ventana IUO in the United States and countries that recognize the CE/
IVD self- registration process (including, but not limited to,  […***…]).  For
clarity,  […***…] do not permit self- declaration and require studies that are
not in the scope of this Project Schedule, unless added by mutual agreement
under a new Project Schedule. Unless otherwise agreed by the Parties in writing,
for purposes of the Agreement and this Project Schedule, “Markets” means the
United States and countries that recognize the CE/ IVD self- registration
process (including, but not limited to,  […***…]).

 

--------------------------------------------------------------------------------

1 Generally, tissue acquisition pass through costs  […***…].



1

[Confidential Information of Blueprint and Ventana]

 

--------------------------------------------------------------------------------

 

 

d.     Estimated Cost to Blueprint for the Intended Use:  […***…] (excluding
passed through costs).

 

3.          Commercialization

 

a.     Goal is to prepare for market launch in the Markets listed
above.  Timelines and, if any, a budget/cost estimate to be detailed in separate
Commercialization Plan and/or Project Schedule as outlined in Collaboration
Agreement.

 

Detailed Scope of Work and Budget

 

Stage 1:  IUO Development Stage

 

At the initiation of Stage 1, Blueprint and Ventana will agree to develop an IUO
for BLU-554 in HCC.  A Joint Project Team (JPT) will be created, comprised of
functional subject matter expert representatives of each party.  The leaders of
the Joint Project Team will be a CDx Project Leader from Ventana and Project
Manager from Blueprint.  Matters before the JPT will be decided by consensus.

 

The final Ventana IUO will consist of three key components:

 

1) An assay system that is optimized and analytically validated for the Intended
Use,

 

2) An optimized interpretation guide with validated Cutoff Value(s) for patient
selection, and

 

3) A validated cGMP manufacturing process for production of test kit reagents.

 

The Ventana IUO will be developed under full design control as per Ventana’s
Product Development Process (“PDP”), and will be developed through stage gates
known as Early Concept (“EC”), Design Goals (“DG”), Design Input (“DI”), and
Design Output (“DO”).  The activities and key deliverables are outlined in
tables to this document.  Formal Design Reviews (“FDR”) occur at the end of each
stage as governed by the PDP, and summary PowerPoint presentations required will
be shared with Blueprint as the key Deliverables for each stage gate, including
where expressly listed for each Phase of the Project below, and for each such
PowerPoint presentation the JPT shall agree upon the level of detail to be
included.  Supporting information and data will also be shared upon agreement by
the respective Parties’ Project Leaders on the Joint Project Team.    The JPT
shall also coordinate and approve Ventana’s advancement to each subsequent Phase
of this Project Schedule (and it is anticipated and agreed that such
approval/advancement could occur in parallel with or prior to the completion of
the preceding Phase(s)).    A portfolio committee within Ventana governs the PDP
and assigns dedicated resources to projects, and Ventana will ensure that the
Ventana members of the Joint Project Team are appropriately allocated and
dedicated to the project.

 

The manufacturing of critical raw material, the anti-FGF19 antibody, clone
 […***…], will be manufactured by a Divisional Affiliate of Ventana, Spring
BioScience Corporation, in Pleasanton, CA, using previously determined
manufacturing processes. 

 

Once  […***…] lots of critical raw material have been produced and are available
for development studies, the Assay will be analytically validated using OptiView
detection and on the Benchmark ULTRA platform.  A scoring/ interpretation
system, developed in part through the use of the prototype FGF19 Assay
previously used in the Ventana CAP/ CLIA lab, will be optimized, and Cutoff
Value(s) selected for patient selection will be verified.  The scoring system
development and Cutoff Value(s) selection will be a joint effort, relying on
each Party’s biostatisticians to analyze patient outcomes and FGF19 expression
levels from earlier trials.  Ventana will verify that the Assay can reproducibly
identify patients above and below the selected Cutoff Value(s). 

 

Following scoring optimization and Cutoff Value(s) verifications, Ventana will
produce necessary training materials for study pathologists, and will verify
control tissues and instructions for laboratories to use to complete the
enrollment Assay system.  Verification studies including FDA‑required
preclinical studies designed to understand the impact of tissue sample
variability on Assay performance will also be completed prior to the start of
the registrational Clinical Trial.

 

Ventana will prepare a pre-submission briefing package, and submit to FDA, to
align with FDA on the development strategy for the product. If needed, Ventana
will prepare and seek a Significant Risk Determination (“SRD”) from the FDA,

2

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

hold a joint meeting with FDA (with Blueprint participating as needed), and
prepare and receive an Investigational Device-Exemption (IDE) for the Ventana
Assay to be used for the selection of patients for inclusion in Clinical Trials
evaluating BLU-554.  Ventana will then receive the IDE in accordance with FDA
pre-IDE feedback and 21CFR812 requirements. 

 

IUO Development will be initiated for HCC as the Intended Use.  This Project
Schedule does not include a second Intended Use.  If a second Intended Use is
needed a separate Project Schedule will be developed. 

 

1.0        Design Control Overview and Stage Gates (EC, DG, DI, DO)

 

1.1     Projection Initiation/Early Concept Phase (EC)

 

The key objectives of the Early Concept phase are:

 

1.     Resource allocation, including creation of Ventana Project Team. Ventana
Project Team should consist of, but not be limited to, personnel from the
following functions: Project Management, Development, Pathology, Marketing,
Regulatory, Clinical, Quality, and Statistics (“Ventana Project Team”)

 

2.     Complete freedom to operate (FTO) and intellectual property (IP) analysis

 

3.     If needed, antibody transfer and initiation of antibody manufacturing at
Ventana

 

Phase 1.0 Summary:

 

 

 

 

 

1.0 Project Initiation/Early Concept Phase Activities, Deliverables, and
Milestones

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Resource Allocation

 Written notice from Ventana that Ventana Portfolio Committee has approved
project to take the Intended Use through Product Feasibility (Design Input Stage
Gate) and to complete IUO Verification;

 Summary PowerPoint presentation to be shared for  the following, when
applicable:

o  Project Scope

o  Resource Requirements

o  Key Drivers

o  Initial Regulatory Classification(s)

o  Determination of New Technology

 Written notice from Ventana specifying Ventana Project Team members

 […***…]

Freedom to Operate Analysis

 Ventana-Blueprint Teleconference or Face to Face meeting to discuss IP/FTO
legal assessment

 […***…]

Third Party License Agreement

 TBD, if necessary, pending results of FTO analysis

TBD if needed

Antibody Production

 Spring to optimize and scale antibody production

 If needed, Spring to manufacture three lots for development studies

N/A

Anticipated Timelines

[…***…]

Estimated Cost for Phase

 […***…]





3

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

1.1 Analysis Phase – Design Goal (DG) Stage Gate

 

The key objectives of the design goal phase are:

 

1.     Determine the feasibility of an IUO Assay that supports the Intended Use

 

2.     Identify the risks and develop a risk mitigation plan

 

3.     Set the Design Goals

 

4.     Source and qualify tissues in the Intended Use to support the feasibility
and verification studies. 

 

5.     Formal project initiation by Ventana Marketing to develop launch plan and
by Ventana Regulatory to develop regulatory strategy. 

 

Phase 1.1 Summary:

 

 

 

 

 

1.1 Analysis Phase Activities, Deliverables, and Milestones

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Project Kickoff

   Upon approval of EC milestone, schedule first JPT meeting to build
relationship, align on collaboration goals & project governance, and review
project scope and timelines

   Set-up subsequent JDC and sub-team meetings

N/A

Sourcing for  Analysis Phase

   Ventana to identify and acquire mutually agreed upon materials needed for
analysis phase, including but not limited to the following:

o   Primary and metastatic tissues for the Intended Use

o   Pharma arrays

   Create multi-tissue blocks representing dynamic range of expression (i.e.,
high, medium, low)

 […***…]

Establish Technology Feasibility

   Preliminary testing & optimization of antibody on a BenchMark ULTRA
instrument system using OptiView DAB IHC detection kit

o   Leverage prototype Assay development/validation data toward new assay

N/A

Completion of IUO Assay Technology Feasibility (DG)

   Ventana to generate the following internal deliverables for Formal Design
Review:

o   Technology Feasibility report

o   Design History File

o   Design Goals Document

o   Draft Global Launch Plan and Regulatory Strategy

   Written notice to Blueprint that IUO Assay Technology Feasibility has been
completed 

   PowerPoint summaries of Ventana activities delivered to Blueprint

[…***…]

Anticipated Timeline for Phase

 […***…]

Estimated Cost for Phase
(excluding pass through costs)

 […***…]

 

1.2 Planning and Product Feasibility Phase – Design Input (DI) Stage Gate

 

The key objectives of the design input phase are:

1.     Develop and optimize conditions for the Ventana IUO

2.     Identify control tissue and complete feasibility testing

3.     Develop a preliminary scoring algorithm for the interpretation guide

4.     Regulatory: Pre-IDE submission to FDA





4

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

Phase 1.2 Summary: 

 

 

 

 

 

1.2 Planning and Product Feasibility Phase Activities, Deliverables, and
Milestones

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Sourcing for  Planning and Product Feasibility Phase

 Ventana to identify and acquire materials needed for Planning and Product
Feasibility Phase, including but not limited to the following:

o  Primary and metastatic tissues for the Intended Use

o  Multi-tissue blocks for Tour of Body/Tour of Tumor (TOT/TOB) studies

o  Pharma arrays

o  Cell lines for development

 […***…]

Antibody Assay Development and Optimization

 Antibody Assay Development and Optimization may include as needed:

o  Tissue screening and MTBs

o  Working titer

o  Diluent screen

o  Pretreatment screen (Antigen retrieval methods Protease)

o  Antibody incubation time

o  OptiView  DAB detection

o  Official Titer

o  Accelerated Stability

o  Intended Use Case Staining (50 pos and 50 neg per Intended Use

 TOT/TOB Studies summaries into Product & Process Feasibility Report

N/A

Tissue Control Identification

 Formatting:

o  FFPE Tissue Control

o  Cut Sections on glass slides

 Feasibility Testing:

o  Optimization on BenchMark ULTRA

o  Lot to lot or case to case reproducibility as needed and determined at the
JPT level to optimization across instrument systems. 

o  Failure Mode Testing

 Studies to be summarized in Product & Process Feasibility Report

N/A

Preliminary Scoring Algorithm Development

 Define positive/negative Cutoff Value(s) using following:

o  Patient case review using clinical samples and outcomes data to establish a
Cutoff Value

o  Pre-Method comparison to approved test method.

o  Input from pathologist with expertise in Intended Use. 

N/A

Significant Risk Determination (SRD) and IDE as needed

 If needed, prepare and submit SRD to FDA, determine the need for IDE.

 Ventana to prepare IDE documentation as determined at the JPT

Prepare and file IDE if needed

N/A

Completion of IUO Assay Development Feasibility (DI)

 Ventana to generate the following internal deliverables for Formal Design
Review:

o  Product & Process Feasibility Report

o  Product Requirements Document

o  Trace Matrix

o  Design & Development Plan

o  Design Transfer Plan

o  Customer Requirements Document

 Notice to Blueprint that IUO Assay Development Feasibility is complete 

 PowerPoint summary of internal deliverable contents to Blueprint

 […***…]

Anticipated Timeline for Phase

[…***…]

Estimated Cost for Phase (excluding pass through costs)

 […***…]

 

1.3 Design and Development Phase – Design Output (DO) Stage Gate

The key objectives of the Design Output phase are:

1.     Optimization and validation of the interpretation guide

2.     Full design verification studies for the locked Ventana IUO





5

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

3.     GMP Manufacturing process validation for test kit reagents and control
tissue; timing of process validation flexible depending on Project timeline

4.     Production and labeling of test kits ready to use in clinical stage

5.     Regulatory: data to support SRD (if needed) and IDE submission to FDA

Phase 1.3 Summary:

 

 

 

 

 

1.3 Design and Development Phase Activities, Deliverables, and Milestones

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Sourcing for  Design and Development Phase

   Ventana to identify and acquire mutually agreed upon materials needed for
Design and Development Phase, including but not limited to the following:

o    Primary and metastatic tissues for the Intended Use

o    Pharma arrays

o    Cell lines for control slide development

 […***…]

Optimization/ Verification of Scoring System

   Deliver final Interpretation Guide

   Provide written notice that Final Interpretation Guide is available

   Provide a copy of Final Interpretation Guide

 […***…]

Manufacture IUO Assay and Process Validation

   Manufacturing process validation plan

   PowerPoint summary outlining process validation and manufacturability plans

   Generation of IUO label for test kit

   Orderable IUO kits available

 […***…]

Design Verification Studies

   All Design Verification Studies performed as a system

   Parameters: Formulation of antibody must be locked and instrument protocol
selections must be determined prior to initiation of studies

   Requirements: 150 positive and 150 negative tissues for Intended Use;
scoring algorithm and Interpretation Guide are available

   Studies to support IUO build in operations include:

o    Design lot(s) formulation – lot to lot equivalency established

o    Accelerated stability - assign IUO build expiration dating

o    Immunoreactivity – Normal and neoplastic tissue screen

o    Repeatability/Reproducibility – Intra-day repeatability, Inter-day, and
Intra-platform reproducibility to establish Assay precision

   Pre-analytical studies include:

o    Ischemia study

o    Fixation study

o    Tissue thickness (2 to 7 micron sections)

   Stability Studies include:

o    Reagent real time stability testing

o    Cut slide stability – for antigen stability in FFPE sections provided in
IUO package insert, provided to clinical sites

   Reader precision studies include:

o    Inter-reader/Intra-reader precision

o    Assay migration - platform compatibility to support CE/IVD launch

o    Reproducibility and Robustness – multiple lots of antibody combined with
multiple lots of detection across multiple instrument platforms and cases

o    Design lot to IUO lot equivalency

o    Failure Mode testing/Protocol limitations

   Antibody Characterization studies include

o    Western blot

o    Peptide inhibition

o    Immunoprecipitation

   PowerPoint summaries of Design Verification studies will be provided

N/A





6

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

1.3 Design and Development Phase Activities, Deliverables, and Milestones

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Completion of IUO Assay Verification (DO)

 Ventana to generate following internal Deliverables for Formal Design Review:

o  Design Verification Reports

 PowerPoint summary of internal deliverables to Blueprint

 Written notice that IUO Assay Verification has been completed 

[…***…]

Anticipated Timeline for Phase

 […***…]

Estimated Cost for Phase
(excluding pass through costs)

 […***…]

 

1.4 Submission Phase

 

The key objective is to receive IDE designation of IUO assay

 

Phase 1.4 Summary:

 

 

 

 

 

1.4 Submission Phase Activities, Deliverables, and Milestones

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Pre-Submission Briefing Packet and, if needed, Significant Risk Determination
(SRD) and if needed, IDE  preparation

   Ventana to create pre-submission briefing packet

   If needed, Ventana to prepare SRD documentation, submit to FDA to determine
risk level

   If required, Ventana will hold joint meeting with FDA, (Blueprint will
participate, as needed)

   If needed, Ventana to prepare and deliver, IDE documentation as determined
by the FDA

   If needed, Ventana to prepare, seek, and receive IDE from FDA for Ventana
Assay to be used in patient selection for trial inclusion

 

 […***…]

Anticipated Timeline for Phase

 […***…]

Estimated Cost for Phase

[…***…]

 

Stage 2:  Clinical Development Stage and Product Registration

 

The Ventana IUO will be transferred to commercial laboratories and used as an
enrollment Assay for global Clinical Trials of BLU-554 in HCC.  For clarity,
while the Ventana CAP/CLIA laboratory is qualified to be a testing lab for
pivotal studies, it is Ventana’s recommendation that the Ventana IUO be
transferred to a commercial laboratory(ies) other than Ventana’s CAP/CLIA
certified laboratory for use in registrational Clinical Trials.  If the Ventana
IUO is not ready to be transferred to commercial laboratories for the start of
an BLU-554 pivotal study, Blueprint and Ventana will negotiate in good faith the
terms of separate Project Schedules (i) for patient screening using the
prototype Ventana Assay at Ventana’s CAP/CLIA laboratory and (ii) any resulting
bridging studies that are required for the Ventana Assay to gain Regulatory
Approval.

 

The Ventana IUO will be transferred and validated at those labs, and the lab
pathologists trained and qualified by Ventana prior to enrollment for those
pivotal Clinical Trials.  A diagnostic clinical trial protocol will be written
and a clinical site initiation visit (“SIV”) will be completed at the start of
each Clinical Trial, to ensure proper data capture and operations to support the
clinical development of the IUO.  Following Clinical Trial start and throughout
the duration of the enrollment portion of the Clinical Trial, Ventana will
monitor the performance of the testing lab, collecting data for the PMA
submission. 

 



7

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

In addition to the Clinical Trials involving BLU-554, a separate
inter-laboratory reproducibility study (ILR) will be designed and completed
(“ILR”).  The ILR is a purely diagnostic Clinical Trial that does not need
BLU-554 treated patients or samples.  The Clinical Trial is designed and
executed solely by Ventana and the data are required for a PMA application.

 

Near the end of the BLU-554 registrational Clinical Trial(s), Ventana will
submit a modular PMA application to the FDA.  Modules 1, 2, and 3 are focused
primarily on the analytical performance of the Ventana Assay and the system
components, and Module 4 brings in the clinical utility data to BLU-554.  In
addition and if needed, Ventana will prepare and submit necessary document to
the Roche Diagnostics Germany Regulatory group, which will determine whether
Roche may self-declare conformity to CE rules for companion
diagnostics.  Following declaration of conformity, Ventana may register the
assay as a CDx in countries where Blueprint intends to launch BLU-554. 

 

2.0 Set-Up and Use of IUO Assay In Clinical Trials

 

The key objectives of the phase are:

1.     Enable patient selection in relevant Clinical Trials

2.     Collect Assay performance data to support future regulatory filings

Phase 2.0 Summary:

 

 

 

 

2.0 Set-Up and Use of IUO Assay In Clinical Trials

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Clinical Site Initiation Visit and Assay Transfer

   Lab selection is at Blueprint’s discretion; Ventana will provide input on
lab selection and contracting upon request

   Ventana, Blueprint, and laboratory(ies) will work together on Data Analysis
Plan (i.e., establish data collection processes and database format), and
Communication Plan

   Ventana to perform preliminary Audits, as necessary

   Ventana to provide Pathologist/reader training and proficiency

   Ventana to lead Site and Study Initiation and Ventana IUO transfer at a
minimum of  […***…]

   Ventana to prepare Lab Readiness Report; Blueprint will be able to review
report.

   Note: Fees listed are for sites in the USA and EU only.  For sites outside
the USA and EU, the Parties agree to negotiate in good faith in order to
accommodate additional travels costs if any

 […***…]

First Patient Screened Milestone

   Ventana to provide written notice that first patient has been screened using
the Ventana IUO for potential enrollment into a Clinical Trial evaluating
BLU-554

   Milestone to be paid one time per Intended Use

 […***…]

Clinical Site Monitoring

   Quarterly monitoring of laboratories by Ventana

   Activities will include Data Quality Assurance and Audits, as necessary

   Written quarterly updates will be provided to Blueprint

   Monitoring will cease upon final patient screen result

   Note: Fees listed are for sites in the USA and EU only.  For sites outside
the USA and EU, the Parties agree to negotiate in good faith in order to
accommodate additional travels costs if any

 […***…]

IUO Kit Manufacturing

    […***…] of IUO kits transferred from Ventana manufacturing to Ventana
clinical group; the exact number will be determined at the Joint Project Team
level and depends on the number of slides as described in clinical protocol

   Transfer to Clinical Operations Group for use in Clinical Trials

   Standard Ventana unit is  […***…]

 […***…]



8

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

2.1 Inter-laboratory Reproducibility Study

 

The key objectives of the phase are:

 

1.     Identify qualifying labs to participate.

 

2.     Train labs on Ventana IUO

 

3.     Perform FDA required inter-laboratory study and include data in
appropriate submissions

 

Phase 2.1 Summary:

 

 

 

 

2.1 Inter-laboratory Reproducibility Study

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

Tissue Acquisition and Qualification

   Ventana to identify and acquire tissues needed for ILR study

 […***…]

ILR Study

   Ventana solely responsible for conducting ILR study

   Intended Use Cohort Generation

   Data collection from multiple pivotal lab sites

   Analysis to demonstrate concordance of Ventana IUO performance across
multiple labs/customer sites

   Ventana will summarize findings in ILR Report, which will be made available
to Blueprint

[…***…]

 

2.2 IVD Registration and Launch

 

The key objectives of the phase are:

 

1.     To gain approval and launch IVD

 

Phase 2.2 Summary:

 

 

 

 

2.2  IVD Registration and Launch

Milestone

Activities and Deliverables

Milestone Fee and Payment Terms

PMA Submission Preparation

   In coordination with Blueprint, Ventana will prepare PMA Modules 1-4

   Assume modular submission will be performed by Ventana

 […***…]

PMA Submission User Fees

   Final modules submission

 […***…]

CE/IVD Predictive Registration

   Declaration of Conformity obtained by Ventana

 […***…]

Launch Decision 

   Commercial Readiness Review conducted by Ventana to ensure training of
operations, support and sales personnel are complete or scheduled

   Formal Design Review, LCM Governance approval of Launch Decision

   PowerPoint deliverable summarizing Commercial Readiness Review and Formal
Design Review 

   Written notice of Launch Decision to Blueprint

 […***…]

FDA Approval Milestone

   Notice of PMA Approval from FDA

 […***…]





9

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

Termination of this Project Schedule under Section 12.3.1 of the Collaboration
Agreement

 

In the event that Blueprint terminates this Project Schedule pursuant to part
(ii) of Section 12.3.1 of the Collaboration Agreement, then Blueprint shall pay,
as applicable, a termination fee to Ventana within thirty (30) days after
receipt of an invoice therefor, the amount of which termination fee shall be
determined as follows:

 

 

 

 

Termination Gate

Termination Gate Trigger

Termination Fee

1

If Blueprint serves notice of termination at any time after the initiation of
the Design and Development Phase (Phase 1.3), but prior to the occurrence of
Termination Gate 2

 […***…]

2

If Blueprint serves notice of termination at any time after the earlier to occur
of (i) the initiation of a registrational Clinical Trial, or (ii) notification
or designation that an ongoing study will serve as a registrational Clinical
Trial (“Termination Gate 2”), but prior to the occurrence of Termination Gate 3

 […***…]

3

If Blueprint serves notice of termination at any time after the submission of
the first PMA  (“Termination Gate 3”),  but prior to the occurrence of
Termination Gate 4

 […***…]

4

If Blueprint serves notice of termination at any time after receipt  of notice
of FDA Approval for the PMA (“Termination Gate 4”), but prior to the  […***…] of
such FDA Approval

 […***…]

 

Optional Studies:  Additional Platform Verifications

 

The Ventana IUO will first be developed and optimized on the Benchmark ULTRA
automated system.  The Parties may agree to complete development and platform
migration studies to validate the Ventana IUO on additional Ventana platforms
(e.g., BenchMark XT or GX).  The cost of additional validation would depend on
the time at which Blueprint decides to pursue migration, and is outlined in the
table below. The timelines to complete those studies would be scoped and agreed
to under a new Project Schedule, but would be capped at the costs outlined below
if the decision taken in Stage 1.  The most efficient time to perform any
platform migration studies would be during Stage 1, when resources are most
easily leveraged.  Ventana and Blueprint will work together to ensure that
platform migration studies are initiated at an appropriate time to align IVD
approval with the global launch of the Blueprint drug in various countries and
regions.

 

Additional testing on other instrument systems to support an ex-US launch will
require enough samples to demonstrate reproducibility testing across multiple
instruments (this may be a small sample set of cases including both positives
and negatives but a large number of slides).  These additional instrument
systems would not be included with the PMA. 

 

Optional Studies for Platform Migration

 

 

 

Activity

Price

Inclusion of Platform Migration to BenchMark XT or GX-
Decision made prior to (DG)

 […***…]

Inclusion of Platform Migration to BenchMark XT or GX- Decision made after DG
but prior to (DO)

 […***…]

 

Stage 3:  Commercialization Stage

 

Approximately  […***…] prior to the anticipated launch of BLU-554, the Ventana
CDx, commercialization planning and launch readiness activities will
begin.  This will include collaboration between Ventana’s and Blueprint’s
worldwide commercial teams.  This includes worldwide registration requirements,
including PMA submission in the United States and CE/IVD predictive claim
registration in the EU.  Further details of commercialization to be covered in
separate Project Schedule, as outlined in the Collaboration Agreement.





10

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

Summary of Costs and Anticipated Timing for the Intended Use 

 

 

 

 

 

Stage 1: IUO Development

Phase

Milestone

Milestone Fee

Estimated Timing

1.0

Concept Phase

 […***…]

 […***…]

1.1

Analysis Phase

 […***…]

 […***…]

1,2

Planning and Product Feasibility Phase

 […***…]

 […***…]

1.3

Design and Development Phase

 […***…]

 […***…]

1.4

Submission Phase

 […***…]

 […***…]

Total

 […***…]

 […***…]

*Note: Assumes  […***…]. 

 

 

 

 

 

Stage 2:  Clinical Development Stage and Product Registration

Phase

Milestone

Milestone Fee

Estimated Timing

2.0

Clinical Site Initiation Visit and Assay Transfer

 […***…]

 […***…]

2.0

First Patient Screened Milestone

 […***…]

 […***…]

2.0

Clinical Site Monitoring

 […***…]

 […***…]

2.1

Inter-laboratory Reproducibility Study

 […***…]

 […***…]

2.2

PMA Submission Preparation

 […***…]

 […***…]

2.2

CE/IVD Predictive Registration

 […***…]

 […***…]

2.2

Launch Decision

 […***…]

 […***…]

2.2

FDA Approval

 […***…]

 […***…]

Total

 […***…]

 […***…]

*Note: Assumes  […***…]. 

 

Where this Project Schedule refers to passed through and other optional costs
incurred by Ventana, such costs  […***…].

 

Roles and Responsibilities

 

 

 

 

 

 

Name

Title

Phone

Address

Email Address

 […***…]

Senior Manager of Business Development

 […***…]

110 Pine Hill Road
Southborough, MA

 […***…]

 […***…]

Project Leader

 […***…]

1910 E Innovation Park Dr
Tucson, AZ 85755

 […***…]

 […***…]

Associate Director, Business Development

 […***…]

38 Sidney Street, Suite 200

 

Cambridge, MA 02139

 […***…]

 […***…]

Vice President, Translational Medicine

 […***…]

38 Sidney Street, Suite 200

 

Cambridge, MA 02139

 […***…]

 

 

 

[Signature Page Follows]



11

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Project Schedule to be
executed by their duly authorized representatives as of the Effective Date first
written above. 

 

 

 

 

 

 

 

Ventana Medical Systems, Inc.

    

Blueprint Medicines Corporation

 

 

 

 

 

By:

/s/ Doug Ward

 

By:

/s/ Jeffrey Albers

 

 

 

 

 

Name:

Doug Ward

 

Name:

Jeffrey Albers

 

 

 

 

 

Title:

VP & LCL, CDx

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

[Signature Page to Project Schedule #1]



12

[Confidential Information of Blueprint and Ventana]

--------------------------------------------------------------------------------

 

 

Project Agreement #2

 

A Phase 1 Study to Assess the Safety, Tolerability, Pharmacokinetics,
Pharmacodynamics, and Preliminary Efficacy of BLU-554 in Patients with
Hepatocellular Carcinoma and Cholangiocarcinoma incorporating the Ventana FGF19
IHC Robust Prototype Assay (RPA) for Patient Enrollment.

 

This Project Schedule #2, effective as of March 11, 2016, is subject to the
Master Collaboration Agreement (the “Agreement”) effective March 1, 2016, that
has been entered into by and between Blueprint Medicines Corporation a
corporation formed under the laws of the State of Delaware, with offices located
at 38 Sidney Street, Cambridge, MA 02139 (“Blueprint Medicines”) and Ventana
Medical Systems, Inc., a corporation formed under the laws of the State of
Delaware with office located at 1910 E. Innovation Drive, Tucson, AZ 85755
(“Ventana”).

 

Unless otherwise defined herein, capitalized terms used in this Project Schedule
#2 shall have the definitions set forth in the Agreement.

 

By this Project Schedule #2, Blueprint Medicines authorizes Ventana to
undertake, in accordance with the terms of the Services Agreement, the
laboratory services set forth in this Scope of Work and accompanying Budget and
Payment Schedule.   

 

Overview:

 

This Project Schedule #2 pertains to FGF19 immunohistochemistry (IHC) analysis
and result reporting for prospective patient tumor tissue samples only obtained
during the course of a phase 1 clinical study conducted by Blueprint Medicines
(the “Clinical Study”). The Clinical Study is titled “A Phase 1 Study to Assess
the Safety, Tolerability, Pharmacokinetics, Pharmacodynamics, and Preliminary
Efficacy of BLU-554 in Patients with Hepatocellular Carcinoma and
Cholangiocarcinoma” (NCT02508467).  Patient samples obtained under informed
consent approved by a local or central institutional review board/ethics
committee will be evaluated using an analytically-validated FGF19 IHC RPA in the
Ventana CAP/CLIA laboratory located in Tucson, AZ.  The assay is already
validated in HCC and cholangiocarcinoma and no further validation is required.

 

Objectives

 

Samples will be evaluated prospectively from this dose-escalation study to
determine FGF19 expression using the Ventana FGF19 IHC RPA in the Ventana CAP
CLIA lab.

 

Samples

 

It is estimated that up to approximately  […***…] will be analyzed during the
course of this project; the exact number may vary pending various study-related
variables.  Samples will be obtained from patients with hepatocellular carcinoma
or cholangiocarcinoma.  Samples will be provided to Ventana as either
formalin-fixed, paraffin-embedded (FFPE) tissue blocks or a set of  […***…]
sections on positively-charged glass slides (Superfrost Plus) in which case a
minimum of  […***…] will be provided.  Samples will be shipped to Ventana either
directly from investigational sites or by a central laboratory (Q2 Solutions)
contracted by Blueprint Medicines to manage sample logistics.  The key contact
for this study at Q2 Solutions is  […***…], Project Manager, Q2 Solutions,
Mobile  […***…], Fax +  […***…], […***…].

 

Turn Around Time (TAT) and Logistics for Sample Analysis

 

TAT is 5 days and by definition starts from the time when the samples are
received and accepted (Accessioned) by Translational Diagnostics Laboratory
Services (TDx LS), i.e., DAY 0, until the pathology score is reported to the
site or designated party. 

 

If applicable, Blueprint and/or its contracted clinical sites will use the
Ventana LabVantage IT System for sample ordering and tracking as directed at the
Project Team Level.  Pathology score summaries will be made available to
Blueprint or its designee (Chiltern) immediately following the TAT via Ventana’s
IT platform.

 

For cases where a sample cannot be reconciled, Ventana will contact Chiltern
International to make a decision regarding whether or not to proceed with
analysis of the sample. The Chiltern contact is  […***…], Project Manager:
 […***…], Mobile  […***…], Fax:  […***…]. Ventana will be responsible for
responding to queries generated by Blueprint Medicines or its designee regarding
reconciliation of samples during the course of the study.  When samples are
provided to Ventana as FFPE blocks, unused tissue and slides will be shipped to
the central laboratory Q2 Solutions contracted by Blueprint Medicines.  Upon
notification by Blueprint Medicines, samples provided as slides (including
stained and unused slides) will be either be shipped to the central laboratory
Q2 Solutions (or an alternative vendor) contracted by Blueprint Medicines or
destroyed with documentation of sample disposition retained by Ventana.

 



1

Confidential and Proprietary Information of Ventana and Blueprint Medicines

--------------------------------------------------------------------------------

 

 

Final Study Deliverable (Data/Results Reporting)

 

Final study data will be delivered in an agreed upon file format.  An
automatically QC’d data file will be generated and uploaded to Blueprint and/or
its designees, i.e., Chiltern International as described above. The format and
structure of these data will be agreed upon prior to the delivery of these
data.  If any data parsing or reformatting are required, then subject to
Blueprint’s prior written approval, additional fees and time to delivery may be
incurred.  A final clinical study report summarizing the study results and
findings (if any) may be provided at additional time and cost and will be
delivered on a mutually agreed upon schedule.  Additionally all stained slides
and copies of captured images will be provided on a mutually agreed upon
schedule.  Ventana will be responsible for responding to queries generated by
Blueprint Medicines or its designee regarding reconciliation of data transfers
during the course of the study.

 

Project Timelines

 

The dose-escalation stage of the Clinical Study began in 2015.  Approximately
 […***…] patients will be enrolled in the dose-escalation stage.  The
dose-escalation stage will require approximately  […***…] to be completed.  The
dose-expansion stage will require approximately  […***…] to complete and will
enroll  […***…] patients.  The timeline for enrollment of the study expansion is
approximate and dependent on Blueprint’s ability to identify and open
investigational sites and the availability of potentially eligible patients.

 

Assay for Clinical Study

 

Ventana will be responsible for manufacture of the assay components required for
analysis of samples obtained from the Clinical Study.  Based upon a forecast
provided to Ventana by Blueprint, Ventana will ensure that it maintains
sufficient inventories of assay reagents as necessary to complete the Clinical
Study.  Ventana will also ensure that it has sufficient staff trained on the
performance of the assay and will monitor the performance of the assay in
connection with the Clinical Study.

 

Project Management

 

Ventana will assign dedicated personnel who will ensure project management and
data quality.   

 

2.          Budget for Clinical Sample Analysis

 

All fees are in US dollars.

 

2.1.      Assay Access Fee – FGF19 Assay

 

 

 

 

 

Assay Access Fee

Assay

Amount

Payment Due

Access to RPA

FGF19 IHC RPA

Waived

No charge

 

2.2.      Clinical Sample Analysis – Itemized Fixed Costs

 

 

 

 

 

 

Itemized Laboratory Services

Description of Services

Costs

Estimated Multiplier

Projected Total Cost

Clinical Study Image Set-Up

Set-Up of Firewall between various projects by various sponsors

 […***…]

 […***…]

 […***…]

Clinical Study Set Up

Initial Clinical Study Setup

 […***…]

 […***…]

 […***…]

Database Management

Database set up, data entry, data backup and storage, data transfer to Blueprint
and/or Blueprint’s clinical research organization (CRO) – per sample; database
will be a FDA Part 11 compliant Laboratory Information System

 […***…]

 […***…]

 […***…]





2

Confidential and Proprietary Information of Ventana and Blueprint Medicines

--------------------------------------------------------------------------------

 

 

Itemized Laboratory Services

Description of Services

Costs

Estimated Multiplier

Projected Total Cost

Project Management

Management of study materials (lab manuals, study binders), deliverable
milestones, timelines, Quality Control

 […***…]

 […***…]

 […***…]

Reagent New Lot Validation: Ventana Reagents (ex: antibody, probe)

Per Reagent

 […***…]

 […***…]

 […***…]

Significant Risk Determination (SRD)*

 

 […***…]

 […***…]

 […***…]

Investigational Device Exemption (IDE) - Significant Risk – If Needed

 

 […***…]

 […***…]

 […***…]

Investigational Device Exemption (IDE) Maintenance – If needed

 

 […***…]

 […***…]

 […***…]

IRB Submission – Annual Review (per additional year of study if needed)

 

 […***…]

 […***…]

 […***…]

IRB Submission – Study Maintenance (amendments, closure requests, etc., if
needed)

 

 […***…]

 […***…]

 […***…]

Final Report

Final Report (data analysis of FGF19  in an agreed to format)

 […***…]

 […***…]

 […***…]

Projected Sub Total

 

(excludes “if needed” line items)

 […***…]

 

* Email confirmation from Kelley Wolfe on 30-Nov-2015 Ventana has determined
that a SRD is not required.

 

2.3.      Sample Analysis – Itemized Laboratory Services and Fees FGF19 Assay

 

 

 

 

 

 

Estimated # of slides or blocks

Cost per Test

Projected Total

Slide/block accessioning fee per case

 […***…]

 […***…]

 […***…]

H&E Stain

 […***…]

 […***…]

 […***…]

H&E Pathology Review

 […***…]

 […***…]

 […***…]

IHC Negative Control (non-immune IgG) Staining

 […***…]

 […***…]

 […***…]

IHC Negative Control – Pathology Score

 […***…]

 […***…]

 […***…]

FGF19 IHC Staining

 […***…]

 […***…]

 […***…]





3

Confidential and Proprietary Information of Ventana and Blueprint Medicines

--------------------------------------------------------------------------------

 

 

Staining and Pathology Testing Charges

Estimated # of slides or blocks

Cost per Test

Projected Total

FGF19 IHC Pathology Score  (Total Percent of  Positive Tumor Cells)

 […***…]

 […***…]

 […***…]

Clinical Sample Image – Scan*

 

*Image capture and scan; PER STAIN upon request only, e.g., just FGF19 positives

 […***…]

 […***…]

 […***…]

PROJECTED SUB TOTAL

 […***…]

 

Total CAP/CLIA Laboratory Cost

 

 

 

Category

Projected Cost

Assay Access Fee

No Charge

CAP/CLIA Lab Itemized Fixed Costs

$ […***…]

Clinical Sample Analysis

$ […***…]

Total

$ […***…]

 

Payment Terms: Invoiced monthly after completion of sample analysis.  For the
avoidance of doubt, Blueprint Medicines will only be charged for the actual, not
estimated, services performed as described herein.

 

All invoices should contain the following information in order for them to be
processed efficiently:

 

          Invoice Number

          Invoice Date

          Reference to <agreed to reference point>

          Blueprint Medicines, Purchase Order Number (PO#)

          Blueprint Medicines, Project Number <may be redundant>

          Description of Services with Itemization: Stage and milestone
identifications

          Deliverables

          Total Amount Due

          Payee Name and Tax ID Number

          Payment Address

          Name of requisitioner

          Contact person for any invoice questions

Additionally, invoices shall be submitted to Blueprint at the following email
address: ap@blueprintmedicines.com.

 

All invoices will be paid by Blueprint Medicines as follows:

 

 

 

Credit DDA Name:

Ventana Medical Systems, Inc.

Tax Payer ID#:

[…***…]

Address: 

[…***…]

Credit Bank:

[…***…]

Credit Bank address

[…***…]

Credit ABA:

[…***…]

Credit: DDA

[…***…]

Citi SWIFT Code:

[…***…]

 



4

Confidential and Proprietary Information of Ventana and Blueprint Medicines

--------------------------------------------------------------------------------

 

 

Pass Through Expenses

 

The following expenses will be billed as needed and agreed by the parties:

 

Tissue Acquisition: This work does not require tissue acquisition by Ventana.

 

Other:  Any unforeseen project related expenses incurred by Ventana will be
discussed in good faith by the Parties and agreed to prior to Ventana submitting
to Blueprint invoices due for reimbursement.    

 

Roles and Responsibilities:

 

Though subject to change based on employment, the initial companies’
representatives will be:

 

 

 

 

 

 

Name

Title

Phone & Fax

Address

Email Address

[…***…]

Senior Director of Business Development

[…***…]

1910 E. Innovation Park Dr., Tucson, AZ 85755

[…***…]

[…***…]

Senior Manager, Business Development

[…***…]

110 Pine Hill Road, Southborough, MA 01772

[…***…]

[…***…]

Associate Director, Business Development

[…***…]

38 Sidney Street Cambridge, MA 02139

[…***…]

[…***…]

Vice President Translational Medicine

[…***…]

38 Sidney Street Cambridge, MA 02139

[…***…]

 

Scope Changes

 

In making changes to this Work Order, the parties will seek a “least burdensome
approach” and will, to the extent reasonably practicable in light of such
regulatory feedback, minimize the changes in activities and milestone payments
under this Work Order.

 

The Work Order may be executed in one or more counterparts by the parties by
signature of a person having authority to bind the party, which may be by
facsimile signature, each of which when executed and delivered, by facsimile
transmission or by mail delivery, will be an original and all of which will
constitute but one and the same Work Order.

 

IN WITNESS WHEREOF, the parties hereto have caused this Work Order to be
executed by their duly authorized officers the day and year written below:

 

 

 

 

 

 

 

Ventana Medical Systems, Inc.

    

Blueprint Medicines Corporation

 

 

 

By:

/s/ Doug Ward

 

By:

/s/ Anthony Boral

 

 

 

 

 

Name: Doug Ward

 

Name: Anthony Boral

 

 

 

Title: VP & LCL, CDx

 

Title: Chief Medical Officer

 

 

 

Date: March 16, 2016

 

Date: March 22, 2016

 

5

Confidential and Proprietary Information of Ventana and Blueprint Medicines

--------------------------------------------------------------------------------